 

CERBERUS AGREEMENT

 

This AGREEMENT, dated as of July 22, 2012 (this "Agreement"), is by and among
DigitalGlobe, Inc., a Delaware corporation ("DigitalGlobe"), Cerberus Capital
Management, L.P., a New York limited partnership ("Cerberus"), Cerberus Partners
II, L.P., a Delaware limited partnership ("Cerberus Partners II"), Cerberus
Series Four Holdings, LLC, a Delaware limited liability company ("Cerberus
Series Four Holdings"), and Cerberus Satellite LLC, a Delaware limited liability
company ("Cerberus Satellite" and, together with Cerberus, Cerberus Partners II
and Cerberus Series Four Holdings, the "Cerberus Parties" and, together with
Cerberus Partners II and Cerberus Series Four Holdings, the "Stockholders").

 

WHEREAS, as of the date hereof, each Stockholder is the record or Beneficial
Owner (as defined in Section 1.4(b)) of (i) the number of shares of common
stock, par value $0.01 per share (the "GeoEye Common Stock"), of GeoEye, Inc., a
Delaware corporation ("GeoEye"), and (ii) the number of shares of Series A
Convertible Preferred Stock, par value $0.01 per share, of GeoEye (the "GeoEye
Preferred Stock"), as set forth opposite such Stockholder's name on Schedule I
hereto (all such shares of GeoEye Common Stock and GeoEye Preferred Stock, the
"Subject Shares");

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
DigitalGlobe, 20/20 Acquisition Sub, Inc., a Delaware corporation ("Merger
Sub"), WorldView, LLC, a Delaware limited liability company (“Merger Sub 2”),
and GeoEye are entering into an Agreement and Plan of Merger, dated as of the
date hereof (as it may be amended from time to time, the "Merger Agreement"),
pursuant to which, among other things, Merger Sub will be merged with and into
GeoEye (the “Merger”), and, immediately after the Merger, GeoEye will be merged
with and into Merger Sub 2 (the “Subsequent Merger” and together with the
Merger, the “Combination”), all upon the terms and subject to the conditions set
forth in the Merger Agreement;

 

WHEREAS, concurrently with the execution and delivery of this Agreement,
DigitalGlobe and the Cerberus Parties are entering into a Voting Agreement (the
"Cerberus Voting Agreement") pursuant to which the Cerberus Parties, have
agreed, among other things, to vote, or to cause their respective Affiliates (as
defined in Section 1.4(a)) to vote, as the case may be, the GeoEye Common Stock
or GeoEye Preferred Stock (to the extent permitted), as the case may be, held by
such Cerberus Parties or such Affiliates in favor of the adoption of the Merger
Agreement;

 

WHEREAS, following the closing of the Combination under the Merger Agreement
(the "Closing"), the Cerberus Parties are expected to Beneficially Own shares of
common stock, par value $0.001, of DigitalGlobe (the "DigitalGlobe Common
Stock") and shares of Series A Preferred Stock, par value $0.001, of
DigitalGlobe (the "DigitalGlobe Preferred Stock");

 

WHEREAS, the parties hereto desire to enter into this Agreement to establish
certain arrangements with respect to the shares of DigitalGlobe Common Stock and
DigitalGlobe Preferred Stock to be Beneficially Owned by the Cerberus Parties
following the Closing, as well as restrictions on certain activities by the
Cerberus Parties in respect of DigitalGlobe and certain agreements relating to
the Combination and other related matters; and

 

 

 

 

WHEREAS, as a condition to DigitalGlobe's willingness to enter into and perform
its obligations under the Merger Agreement, DigitalGlobe has requested that the
Cerberus Parties enter into this Agreement, and the Cerberus Parties have agreed
to do so in order to induce DigitalGlobe to enter into, and in consideration of
it entering into, the Merger Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I
Standstill Agreement

 

Section 1.1.          Each Cerberus Party agrees that during Standstill Period I
(as defined in Section 1.4(c)) and Standstill Period II (as defined in Section
1.4(d)), as applicable, it will not, and it shall cause its respective
Affiliates not to, in any manner, directly or indirectly (unless requested in
writing by DigitalGlobe):

 

(a)          participate in, effect or seek (including, without limitation,
entering into any discussions, negotiations, agreements or understandings with
any third person whether publicly or otherwise) to effect, or encourage any
individual, corporation, partnership, limited liability company, association,
trust or any other entity or organization, including a government or political
subdivision or any agency or instrumentality thereof (any of the foregoing, a
"Person") to participate in, effect or so seek (whether publicly or otherwise)
to effect:

 

(i)          other than pursuant to the Combination and other than pursuant to
the right to convert or conversion into DigitalGlobe Common Stock of outstanding
DigitalGlobe Preferred Stock in respect of the accretion of unpaid dividends on
the DigitalGlobe Preferred Stock pursuant to the DigitalGlobe COD (as defined
below), the acquisition of, or obtaining any economic interest in (including
Beneficial Ownership), or any right to direct the voting or disposition of, or
any other right with respect to, by any Person (including any Cerberus Party),
any securities of DigitalGlobe (including DigitalGlobe Common Stock or
DigitalGlobe Preferred Stock), bank debt or obligations for borrowed money of
DigitalGlobe or any of its Subsidiaries (or any rights, options or other
securities convertible into or exercisable or exchangeable for such securities,
bank debt or obligations for borrowed money measured by the price or value of
any securities of DigitalGlobe or any of its Affiliates, including without
limitation any swaps or other derivative arrangements ("Derivative
Securities")), in each case, whether or not any of the foregoing may be acquired
or obtained immediately or only after the passage of time or upon the
satisfaction of one or more conditions (whether or not within the control of
such party) pursuant to any agreement, arrangement or understanding (whether or
not in writing) or otherwise and whether or not any of the foregoing would give
rise to Beneficial Ownership, and, in each case, whether or not any of the
foregoing is acquired or obtained by means of borrowing of securities, operation
of any Derivative Security or otherwise, or make any public announcement with
respect to, or submit a proposal or offer with respect to the foregoing,
provided however that (A) during Standstill Period I, the Cerberus Parties may
acquire Beneficial Ownership of DigitalGlobe Common Stock if upon such
acquisition the aggregate Beneficial Ownership of DigitalGlobe Common Stock,
including any DigitalGlobe securities on an as converted basis, by the Cerberus
Parties and their Affiliates would not at any time be in excess of 11.35% of the
number of shares of DigitalGlobe Common Stock that are then outstanding, it
being agreed and confirmed that the Cerberus Parties and their Affiliates shall
not acquire any Derivative Securities of DigitalGlobe, (B) during Standstill
Period II, the Cerberus Parties may acquire Beneficial Ownership of DigitalGlobe
Common Stock if upon such acquisition the aggregate Beneficial Ownership of
DigitalGlobe Common Stock, including the DigitalGlobe Preferred Stock and any
other DigitalGlobe securities on an as converted basis, by the Cerberus Parties
and their Affiliates would not at any time be in excess of 19.9% of the number
of shares of DigitalGlobe Common Stock that are then outstanding, including the
DigitalGlobe Preferred Stock on an as converted basis, it being agreed and
confirmed that the Cerberus Parties and their Affiliates shall not acquire any
Derivative Securities of DigitalGlobe, and (C) in all cases permitted pursuant
to clause (A) and (B) above, any acquisitions of Beneficial Ownership of
DigitalGlobe Common Stock by the Cerberus Parties shall only be made in a manner
that is consistent with all applicable Laws, including U.S. securities Laws and
antitrust Laws (including the HSR Act);

 

1

 

  

(ii)         other than pursuant to the Combination, any tender offer, exchange
offer, merger, acquisition or other business combination involving DigitalGlobe
or any of its Subsidiaries, or any similar extraordinary transaction involving
the purchase of all or substantially all of the assets of DigitalGlobe, or make
any public announcement with respect to, or submit a proposal or offer with
respect to the foregoing;

 

(iii)        any recapitalization, restructuring, liquidation or dissolution
with respect to DigitalGlobe or any of its Subsidiaries or any similar
extraordinary transaction involving a dividend or distribution of assets of
DigitalGlobe; or

 

(iv)        any solicitation (or participation in any solicitation) of proxies
or consents to vote, or recommendation to other holders how to vote, any voting
securities of DigitalGlobe with respect to the election of directors or any
other proposal to be considered at any annual or special meeting of stockholders
of DigitalGlobe or for the call of a special meeting of stockholders, or
present, conduct, participate in or engage in any proposal or other type of
referendum (binding or non-binding), including nominations for directors, for
consideration at any annual meeting or special meeting of stockholders or the
call of a special meeting of stockholders (it being agreed, however, that
nothing in this Article I (other than Section 1.5 and subject to Section 2.1)
shall prevent or impair any Cerberus Party from voting its voting securities
(directly or by proxy grant));

 

(b)          form or join in a partnership, limited partnership, syndicate or
other group, including, without limitation, a "group" (as such term is used in
Section 13(d)(3) of the Exchange Act), with respect to the DigitalGlobe Common
Stock or DigitalGlobe Preferred Stock, or otherwise support or participate in
any effort by a third party with respect to the matters set forth in Section
1.1(a) above, or deposit any DigitalGlobe Common Stock or DigitalGlobe Preferred
Stock in a voting trust or, except as provided in the Cerberus Voting Agreement
and Article II, subject any DigitalGlobe Common Stock or DigitalGlobe Preferred
Stock, to any voting agreement, other than in each case solely with its
Affiliates or Associates (as defined in Section 1.4(a)) (which Affiliates and
Associates the Cerberus Parties shall cause to be subject to the same
restrictions set forth herein as if they were parties hereto) with respect to
the DigitalGlobe Common Stock or DigitalGlobe Preferred Stock now or hereafter
owned by the Cerberus Parties or their Affiliates or pursuant to this Agreement;

 

2

 

  

(c)          otherwise act, alone or in concert with any other Person, to seek
to control or influence the management, Board of Directors of DigitalGlobe (the
"Board") or policies of DigitalGlobe, or initiate or take any action to obtain
additional representation on the Board;

 

(d)          take any action which would, or would reasonably be expected to,
force DigitalGlobe to make a public announcement regarding any of the types of
matters set forth in Sections 1.1(a)-(c) above;

 

(e)          sell or dispose of, in a single transaction or series of
transactions, any DigitalGlobe Common Stock or DigitalGlobe Preferred Stock to
any other Person or "group" if any of the Cerberus Parties or their Affiliates
know, or have good reason to know, that such Person or "group" holds or, after
giving effect to any such sale or disposition, would Beneficially Own 5% or more
of the DigitalGlobe Common Stock, assuming conversion of the DigitalGlobe
Preferred Stock into DigitalGlobe Common Stock, unless such sale or disposition
has been approved by a majority of the members of the Board who are not
Associates or Affiliates of any of the Cerberus Parties and who have not been
nominated to serve on the Board by any of the Cerberus Parties or any of their
Affiliates, Associates or any persons with whom any of the Cerberus Parties have
formed a "group";

 

(f)          participate in any sale process regarding DigitalGlobe unless (i)
such process is initiated by the Board and (ii) such participation is on the
same terms as those set by the Board and its advisors for other bidders involved
in such sale process;

 

(g)          (i) engage in transactions with respect to any non-convertible debt
of DigitalGlobe or any of its Subsidiaries (whether such transaction(s) is/are
in the primary or secondary market or otherwise), (ii) take any other actions
with respect to the debt of DigitalGlobe or any of its Subsidiaries, (iii)
propose, commit on, participate in and/or make a loan or other debt financing to
DigitalGlobe or any of its Subsidiaries, (iv) propose, commit on, participate in
and/or provide debt financing to a prospective buyer regarding a transaction
involving DigitalGlobe or any of its Subsidiaries, (v) finance a third party's
effort to make a loan or other debt financing to DigitalGlobe or any of its
Subsidiaries or (vi) take a security interest in any assets of DigitalGlobe or
any of its Subsidiaries as collateral security for any loan or other debt; the
term "debt" as used in this Section 1.1(g) shall include, without limitation,
institutional debt (bank or otherwise), commercial paper, notes, debentures,
bonds, other evidence of indebtedness, and debt securities and debt instruments
that are not convertible into equity securities of DigitalGlobe or any of its
Subsidiaries;

 

(h)          enter into any discussions or arrangements with any third party
with respect to any of the foregoing; or

 

3

 

 

(i)          seek or request permission to do any of the foregoing, request to
amend or waive any provision of this Article I (including, without limitation,
this Section 1.1(i)), or make or seek permission to make disclosure publicly (in
SEC filings or otherwise) of any intention, plan or arrangement that is
inconsistent with the foregoing.

 

Section 1.2.          Notwithstanding the foregoing provisions of Article I, the
terms of this Article I shall not limit, restrict or impair the ability of the
Cerberus Parties after the Closing to (i) exercise any of their rights under
paragraph (8) of the Certificate of Designations, Preferences and Rights of the
DigitalGlobe Preferred Stock (the "DigitalGlobe COD") or (ii) acquire Beneficial
Ownership of any securities, rights or options to acquire any securities, or any
assets or businesses, of DigitalGlobe or any of its Subsidiaries, pursuant to
(1) a dividend or distribution paid or made by DigitalGlobe on the outstanding
DigitalGlobe Common Stock, (2) a right to convert or conversion into
DigitalGlobe Common Stock of outstanding DigitalGlobe Preferred Stock in respect
of accrued but unpaid dividends on the DigitalGlobe Preferred Stock, (3) an
adjustment to the conversion price for the DigitalGlobe Preferred Stock or (4) a
split or subdivision of the outstanding DigitalGlobe Common Stock.

 

Section 1.3.          Notwithstanding anything to the contrary in this
Agreement, it is understood and agreed that this Article I shall not be deemed
to prohibit any director designated for appointment as a director of
DigitalGlobe pursuant to Section 2.3 from engaging in any lawful act in his
capacity as a director of DigitalGlobe. Nothing in this Article I shall restrict
or otherwise impair any Cerberus Party from selling or otherwise transferring
its DigitalGlobe Common Stock or DigitalGlobe Preferred Stock or any other
securities of DigitalGlobe to any Person or from participating in any
discussions to facilitate the same, so long as such Cerberus Party has not
breached or will not breach any of the provisions of this Agreement, including,
but not limited to, any transaction pursuant to Section 1.1(e). The Cerberus
Parties may not sell or transfer their DigitalGlobe Common Stock or DigitalGlobe
Preferred Stock or any other securities of DigitalGlobe in connection with a
tender offer, exchange offer, merger, acquisition or other business combination,
or other extraordinary transaction, involving DigitalGlobe or any of its
Subsidiaries unless the Board has recommended that DigitalGlobe stockholders
sell or transfer their DigitalGlobe Common Stock or DigitalGlobe Preferred Stock
or other equity securities in connection with such transaction. Additionally,
notwithstanding anything to the contrary in this Agreement, the Cerberus Parties
agree that they shall cause all of their Affiliates which acquire any
DigitalGlobe securities to agree in writing to be bound by the terms of this
Agreement as though they were a Cerberus Party.

 

Section 1.4.          As used herein:

 

(a)          "Affiliate" or "Associate" shall have the respective meanings
ascribed to such terms in Rule 12b-2 of the Exchange Act.

 

(b)          "Beneficial Ownership" by a Person of a security means ownership by
such Person who, directly or indirectly, through any contract, arrangement,
understanding, relationship or otherwise, has or shares (i) voting power which
includes the power to vote, or to direct the voting of, such security; and/or
(ii) investment power which includes the power to dispose, or to direct the
disposition, of such security; and shall otherwise be interpreted in accordance
with the term "beneficial ownership" as defined in Rule 13d-3 of the Exchange
Act. For purposes of this Agreement, a Person shall be deemed to Beneficially
Own any securities Beneficially Owned by its Affiliates (including as Affiliates
for this purpose its officers and directors) or any "group" (within the meaning
of Section 13(d)(3) of the Exchange Act) of which such Person or any such
Affiliate is or becomes a member. The terms "Beneficially Own", "Beneficially
Owned" and "Beneficial Owner" shall have correlative meanings to "Beneficial
Ownership."

 

4

 

  

(c)          “Standstill Period I” means the period beginning on the date hereof
and ending on either (i) the Closing Date or (ii) if the Merger Agreement is
terminated, the date the Cerberus Parties and their Affiliates cease to
Beneficially Own any shares of DigitalGlobe Common Stock.

 

(d)          "Standstill Period II" means the period beginning on the Closing
Date and ending on the date that is 12 months after the Cerberus Parties and
their Affiliates cease to Beneficially Own in the aggregate at least 5% of the
issued and outstanding DigitalGlobe Common Stock, including the DigitalGlobe
Preferred Stock on an as converted basis.

 

Section 1.5.          Notwithstanding anything to the contrary herein, the
Cerberus Parties agree, as of the date hereof until the earlier of (i) the
Effective Time and (ii) the termination of the Merger Agreement in accordance
with its terms, to comply with the restrictions set forth in Section (1) of the
Letter Agreement by and between Cerberus and GeoEye, dated February 9, 2012, as
amended on June 5, 2012 (the "GeoEye Standstill Agreement"), regardless of
whether the Standstill Period (as defined therein) may have ended or of any
further amendment or termination of the GeoEye Standstill Agreement.

 

ARTICLE II
Voting Arrangements; Appointment of Director

 

Section 2.1.          Voting. During Standstill Period I and Standstill Period
II, as applicable, each of the Cerberus Parties shall, and shall cause each of
its respective Affiliates to, vote or act by written consent with respect to,
all of the equity securities of DigitalGlobe (including DigitalGlobe Common
Stock and DigitalGlobe Preferred Stock) Beneficially Owned by Cerberus and its
Affiliates in accordance with the recommendation of the Board (including for
each of the Director nominees recommended by the Board) at any meeting of the
stockholders of DigitalGlobe, however called, or at any adjournment thereof, or
in connection with any written consent of the stockholders of DigitalGlobe or in
any other circumstances upon which a vote, consent or other approval of all or
some of the stockholders of DigitalGlobe is sought.

 

Section 2.2.          Quorum. During Standstill Period I and Standstill Period
II, as applicable, each of the Cerberus Parties shall be, and shall cause each
of its respective Affiliates that holds equity securities of DigitalGlobe
(including DigitalGlobe Common Stock and DigitalGlobe Preferred Stock) to be,
present in person or represented by proxy at all meetings of stockholders of
DigitalGlobe so that all equity securities Beneficially Owned by Cerberus and
its Affiliates shall be counted as present for the purpose of determining the
presence of a quorum at such meeting.

 

5

 

 

Section 2.3.          Appointment of Director. Cerberus shall have the right to
designate one director (who shall be either Robert G. Warden or Michael P.C.
Carns), subject to the approval of the Board (such approval not to be
unreasonably withheld), for appointment to the Board as of the Effective Time
with a term to run until the 2014 Annual Meeting of Stockholders of
DigitalGlobe. DigitalGlobe agrees to take all actions necessary to appoint such
designee to the Board of Directors.

 

ARTICLE III
Consent to Exchange of Preferred Stock and Other Matters; HSR Filing;
Registration Rights Agreement

 

Section 3.1.          Consent to Exchange of Preferred Stock and Other Matters.
Each of Cerberus Satellite and the other Cerberus Parties hereby:

 

(a)          acknowledges and agrees that at the Effective Time, the GeoEye
Preferred Stock issued and outstanding as of immediately prior to the Effective
Time shall be converted into the right to the receive cash and DigitalGlobe
Preferred Stock pursuant to the terms of the Merger Agreement;

 

(b)          acknowledges and agrees that the preferences, rights, privileges
and powers of, and restrictions provided for the benefit of the DigitalGlobe
Preferred Stock, as set forth in DigitalGlobe COD, are different than such
preferences, rights, privileges, powers and restrictions provided in the GeoEye
COD;

 

(c)          agrees and consents, for purposes of Section 11 of the GeoEye COD,
to the Combination and the transactions related thereto, including the
replacement of the GeoEye COD with the DigitalGlobe COD (substantially in the
form set forth in Exhibit A to this Agreement) in connection with the
Combination, and agrees that the foregoing consent is intended to and does
evidence the requisite consent of the Required Holders (as defined in the GeoEye
COD) with respect to the Combination and the transactions related thereto
(including the exchange of GeoEye Preferred Stock for DigitalGlobe Preferred
Stock) required by Section 11 of the GeoEye COD and, provided that there are no
changes or modifications to the terms of Merger Agreement that are adverse to
the holders of GeoEye Preferred Stock, that no further consent or approval of
the Required Holders is required pursuant to Section 11 of the GeoEye COD;

 

(d)          with respect to the Combination and related transactions, provided
that there are no changes or modifications to the terms of the Merger Agreement
that are adverse to the holders of GeoEye Preferred Stock, waives any rights of
any Cerberus Party as a holder of GeoEye Preferred Stock under, and waives
GeoEye's compliance with its obligations under, Sections 6 and 16 of the GeoEye
COD; and

 

(e)          agrees and consents to the termination, as of the Effective Time,
of (i) the Purchase Agreement, by and between Cerberus Satellite and GeoEye,
dated March 22, 2010, with respect to GeoEye Preferred Stock, (ii) the Purchase
Agreement, by and among Cerberus Satellite and GeoEye and certain of its
Affiliates, dated March 22, 2010, with respect to GeoEye Floating Rate Senior
Notes due 2016, (iii) the GeoEye Standstill Agreement and (iv) any other
agreements in effect as of the Closing Date by and between GeoEye and its
Affiliates, on the one hand, and any of the Cerberus Parties or its Affiliates,
on the other hand.

 



6

 



 

Section 3.2.          HSR Filing.

 

(a)          If a filing is required pursuant to the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended (the "HSR Act"), each Cerberus Party agrees
to make, and to cause its Affiliates to make, as applicable, an appropriate
filing of a Notification and Report Form pursuant to the HSR Act with respect to
the transactions contemplated by the Merger Agreement at the time directed by
DigitalGlobe or by this Agreement in connection with any acquisition pursuant to
Section 1.1(a)(i), and to supply as promptly as practicable any additional
information and documentary material that may be requested pursuant to the HSR
Act and use its reasonable best efforts to take, or cause to be taken, all other
actions necessary to cause the expiration or termination of the applicable
waiting periods under the HSR Act (including any extensions thereof) as soon as
practicable.

 

(b)          Subject to the terms and conditions of this Agreement, each of
DigitalGlobe and the Cerberus Parties shall, and shall cause its Affiliates to
use all reasonable best efforts (i) to take, or cause to be taken, all actions
necessary, proper or advisable to comply promptly with all legal requirements
which may be imposed on such party or its Affiliates with respect to the
Combination and the transactions contemplated by this Agreement, to obtain (and
to cooperate with the other party to obtain) as promptly as practicable any
consent, authorization, order or approval of, or any exemption by, any
Governmental Entity and any other third party which is required to be obtained
by any Cerberus Party or DigitalGlobe or any of their respective Affiliates in
connection with the Combination and the transactions contemplated by this
Agreement, and to comply with the terms and conditions of any such consent,
authorization, order or approval.

 

(c)          Subject to the terms and conditions of this Agreement, each of
DigitalGlobe and the Cerberus Parties shall use all reasonable best efforts to
take, or cause to be taken, all actions, and to do, or cause to be done, all
things necessary, proper or advisable to consummate and make effective, as soon
as practicable after the date of this Agreement, the transactions contemplated
hereby, including using all reasonable efforts to lift or rescind any injunction
or restraining order or other order adversely affecting the ability of the
parties to consummate the transactions contemplated hereby and using all
reasonable efforts to defend any litigation seeking to enjoin, prevent or delay
the consummation of the transactions contemplated hereby or seeking material
damages.

 

7

 

 

(d)          Each of the parties hereto shall use its reasonable best efforts to
(i) cooperate in all respects with each other in connection with any filing with
or submission to a Governmental Entity in connection with the transactions
contemplated hereby and in connection with any investigation or other inquiry by
or before, or communications with, a Governmental Entity relating to the
transactions contemplated hereby, including any governmental inquiry,
investigation or proceeding initiated by a private party, and (ii) keep the
other party informed in all material respects and on a reasonably timely basis
of any communication received by such party from, or given by such party to, the
Federal Trade Commission, the Antitrust Division of the Department of Justice,
or any other Governmental Entity and of any communication received or given by a
private party in connection with any governmental inquiry, investigation or
proceeding, in each case regarding any of the transactions contemplated hereby.
Subject to applicable Laws relating to the exchange of information, DigitalGlobe
shall have the right to direct all matters with any Governmental Entity
consistent with its obligations hereunder; provided that each of the parties
hereto shall have the right to review in advance, and to the extent practicable
each will consult the other on, all the information relating to the other
parties and their respective Subsidiaries or Affiliates, as the case may be,
that appears in any filing made with, or written materials submitted to, any
third party or any Governmental Entity in connection with any governmental
inquiry, investigation or proceeding with respect to the transactions
contemplated hereby. Subject to applicable Laws relating to the exchange of
information, each party shall have the right to attend (to the extent permitted
by the relevant Governmental Authority) or be promptly and fully informed
following material conferences and meetings between the other party and
regulators concerning the transactions contemplated hereby. Notwithstanding
anything to the contrary contained in this Agreement, DigitalGlobe shall have
the principal responsibility for devising and implementing the strategy for
obtaining any necessary antitrust, competition and other approvals of
Governmental Authorities, and shall take the lead in all meetings and
communications with any Governmental Entity in connection therewith.
Notwithstanding the cooperation of the parties required by this Section 3.2, in
the event the parties do not agree with respect to any matter in connection with
the required clearances and approvals from Governmental Authorities,
DigitalGlobe’s decision will control. DigitalGlobe and the Cerberus Parties may,
as each deems advisable and necessary, reasonably designate any competitively
sensitive material provided to the other under this Section 3.2 as "Antitrust
Counsel Only Material." Such Antitrust Counsel Only Material and the information
contained therein shall be given only to the outside antitrust counsel of the
recipient and will not be disclosed by such outside counsel to employees,
officers or directors of the recipient unless express permission is obtained in
advance from the source of the materials (a Cerberus Party or DigitalGlobe, as
the case may be) or its legal counsel. Notwithstanding anything to the contrary
in this Section 3.2, materials provided to the other party or its outside
counsel may be redacted to remove references concerning the valuation, pricing
and other competitively sensitive terms from an antitrust perspective in the
Contracts of a Cerberus Party, DigitalGlobe and their respective Affiliates.

 

Section 3.3.          Registration Rights Agreement. As of the Effective Time,
each of the parties hereto shall enter into a registration rights agreement
(substantially in the form set forth in Exhibit B to this Agreement) (the
"Registration Rights Agreement").

 

ARTICLE IV
Representations and Warranties of the Cerberus Parties

 

Each Cerberus Party hereby represents and warrants to DigitalGlobe as follows:

 

Section 4.1.          Organization. Each Cerberus Party that is a corporation,
limited liability company, partnership, trust or other entity (other than a
natural person) is duly organized and validly existing under the laws of the
jurisdiction of its organization.

 

Section 4.2.          Authority. Each Cerberus Party has all necessary power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated by this Agreement. The execution and delivery of this
Agreement by each Cerberus Party and the consummation of the transactions
contemplated by this Agreement by each Cerberus Party have been duly authorized
by all necessary action on the part of each Cerberus Party, and, assuming the
due authorization, execution, and delivery of this Agreement by DigitalGlobe,
this Agreement constitutes a legal, valid, and binding obligation of each
Cerberus Party, enforceable against each Cerberus Party in accordance with its
terms.

 

8

 

  

Section 4.3.          Ownership of Subject Shares; Total Shares. Each Cerberus
Party is the record or beneficial owner (as defined in Rule 13d-3 under the
Exchange Act) of, and has good title to, the Subject Shares listed beside such
Stockholder's name on Schedule I attached hereto, free and clear of all claims,
liens, encumbrances and security interests of any nature whatsoever (including
any restriction on the right to vote or otherwise transfer such Subject Shares),
except as provided in this Agreement, the GeoEye Standstill Agreement, the
GeoEye COD, the Cerberus Voting Agreement or pursuant to any applicable
restrictions on transfer under the Securities Act. As of the date hereof, no
Cerberus Party or its Affiliate owns, beneficially or otherwise, any
DigitalGlobe Common Stock, DigitalGlobe Preferred Stock, DigitalGlobe stock
options, Derivative Securities or other securities of DigitalGlobe, and no
Cerberus Party or its Affiliate owns or holds any right to acquire any
additional shares of DigitalGlobe Common Stock, DigitalGlobe Preferred Stock,
Derivative Securities or other securities of DigitalGlobe or any interest
therein or any voting rights with respect to any securities of DigitalGlobe
other than pursuant to the conversion of the Subject Shares in the Combination.

 

Section 4.4.          Voting Power. Each Stockholder has (or will have with
respect to such Stockholder's DigitalGlobe Common Stock or DigitalGlobe
Preferred Stock) sole voting power and sole power to issue instructions with
respect to the matters set forth in this Agreement, sole power of disposition
with respect to dispositions contemplated by this Agreement, and sole power to
agree to all of the matters set forth in this Agreement, in each case with
respect to all of such Stockholder's Subject Shares (and, upon conversion, such
Stockholder's DigitalGlobe Common Stock or DigitalGlobe Preferred Stock), with
no limitations, qualifications, or restrictions on such rights, subject only to
applicable securities laws and the terms of this Agreement, the GeoEye
Standstill Agreement, the Cerberus Voting Agreement and the GeoEye COD. Each
Cerberus Party represents that any proxies heretofore given in respect of the
Subject Shares have been revoked.

 

Section 4.5.          Consents and Approvals; No Violation. Except for any
filing required under Section 13 or 16 under the Exchange Act, no filing with,
and no permit, authorization, consent, or approval of, any Governmental Entity
is necessary for the execution of this Agreement by any Cerberus Party and the
consummation by any Cerberus Party of the transactions contemplated by this
Agreement, and none of the execution and delivery of this Agreement by any
Cerberus Party, the consummation by a Cerberus Party of the transactions
contemplated by this Agreement or compliance by the Cerberus Parties with any of
the provisions of this Agreement shall (x) conflict with or result in a breach
of the organizational documents of any Cerberus Party, (y) result in a material
violation or material breach of, or constitute (with or without notice or lapse
of time or both) a default (or give rise to any third party right of
termination, cancellation, amendment, or acceleration) under any terms,
conditions, or provision of, any trust agreement, loan or credit agreement,
material note, bond, mortgage, indenture, lease or other agreement, instrument,
permit, concession, franchise, license, judgment, order, notice, decree,
statute, law, ordinance, rule or regulation applicable to a Cerberus Party or to
its property or assets, or (z) subject to compliance with filing requirements as
may be required under applicable securities laws, violate any order, writ,
injunction, decree, judgment, statute, rule or regulation applicable to any
Cerberus Party, except under clauses (x), (y) or (z), where the absence of
filing or authorization, conflict, violation, breach, or default would not
materially impair or materially adversely affect the ability of any Cerberus
Party to perform its obligations hereunder.

 

9

 

  

Section 4.6.          Litigation. As of the date hereof, there is no action,
suit or other proceeding pending against a Cerberus Party or, to the knowledge
of the Cerberus Parties, any other Person or, to the knowledge of the Cerberus
Parties, threatened in writing against a Cerberus Party or its Affiliates that
restricts or prohibits (or, if successful, would restrict or prohibit) the
exercise by DigitalGlobe of its rights under this Agreement or the performance
by a Cerberus Party of its obligations under this Agreement.

 

Section 4.7.          Acknowledgement. Each Cerberus Party understands and
acknowledges that DigitalGlobe is entering into the Merger Agreement in reliance
upon each Cerberus Party's execution, delivery and performance of this
Agreement.

 

ARTICLE V
Representations and Warranties of DigitalGlobe

 

DigitalGlobe hereby represents and warrants to the Cerberus Parties as follows:

 

Section 5.1.          Organization. DigitalGlobe is a corporation duly
organized, validly existing, and in good standing under the laws of the
jurisdiction of its incorporation.

 

Section 5.2.          Corporate Authorization; Validity of Agreement; Necessary
Action. DigitalGlobe has the corporate power and authority to execute and
deliver this Agreement and to consummate the transactions contemplated by this
Agreement. The execution and delivery of this Agreement by DigitalGlobe and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by all necessary action on the part of DigitalGlobe, and, assuming
the due authorization, execution and delivery thereof by each Cerberus Party,
constitutes a valid and legally binding agreement of DigitalGlobe enforceable
against it in accordance with its terms.

 

Section 5.3.          Consents and Approvals; No Violation. (a) Except as may be
set forth in the Merger Agreement and in the DigitalGlobe Disclosure Schedules
thereto (including, without limitation, filings as may be required under
applicable securities laws) and any filing required under Section 13 or 16 under
the Exchange Act, no filing with, and no permit, authorization, consent, or
approval of, any Governmental Entity is necessary for the execution of this
Agreement or the Merger Agreement by DigitalGlobe and the consummation by
DigitalGlobe of the transactions contemplated by this Agreement or the Merger
Agreement, and (b) none of the execution and delivery of this Agreement or the
Merger Agreement by DigitalGlobe, the consummation by DigitalGlobe of the
transactions contemplated by this Agreement or the Merger Agreement or
compliance by DigitalGlobe with any of the provisions of this Agreement or the
Merger Agreement shall (x) conflict with or result in any breach of the
organizational documents of DigitalGlobe, (y) result in a material violation or
material breach of, or constitute (with or without notice or lapse of time, or
both) a default (or give rise to any third party right of termination,
cancellation, amendment, or acceleration) under any of the terms, conditions, or
provisions of any material note, bond, mortgage, indenture, license, contract,
commitment, arrangement, understanding, agreement, or other instrument or
obligation of any kind to which DigitalGlobe is a party, or (z) subject to
compliance with filing requirements as may be required under applicable
securities laws, violate any order, writ, injunction, decree, judgment, statute,
rule, or regulation applicable to DigitalGlobe, except under clauses (x), (y) or
(z), where the absence of filing or authorization, conflict, violation, breach,
or default would not materially impair or materially adversely affect the
ability of DigitalGlobe to perform its obligations hereunder or under the Merger
Agreement.

 

10

 

  

ARTICLE VI
Covenants of the Cerberus Parties

 

Each Cerberus Party covenants and agrees as follows:

 

Section 6.1.          Stockholder Capacity. Each Cerberus Party enters into this
Agreement solely in its capacity as the record or Beneficial Owner of its
Subject Shares.

 

Section 6.2.          Documentation and Information. Each Cerberus Party (a)
consents to and authorizes the publication and disclosure by DigitalGlobe and
its Affiliates of its identity and holdings of Subject Shares and the nature of
its commitments and obligations under this Agreement in any announcement or
disclosure required by the SEC, any other Governmental Entity, the Joint Proxy
Statement, or any other disclosure document in connection with the Combination
or any of the other transactions contemplated by the Merger Agreement or this
Agreement or otherwise required by Law, and (b) agrees promptly to give to
DigitalGlobe any information it may reasonably require for the preparation of
any such disclosure documents, which information shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
such information not misleading. Each Cerberus Party agrees to promptly notify
DigitalGlobe of any required corrections with respect to any written information
supplied by it specifically for use in any such disclosure document, if and to
the extent that any such information shall have become false or misleading in
any material respect.

 

Section 6.3.          Compliance with Agreements. Cerberus will cause the
Stockholders to perform all of their obligations under this Agreement, the
Registration Rights Agreement and the Cerberus Voting Agreement.

 

ARTICLE VII
Termination

 

Section 7.1.          This Agreement and the covenants and agreements set forth
in this Agreement shall automatically terminate (without any further action of
the parties) at the end of Standstill Period II or, if the Merger Agreement is
terminated, at the end of Standstill Period I. In the event of termination of
this Agreement pursuant to this Section 7.1, this Agreement shall become void
and of no effect with no liability on the part of any party; provided, however,
no such termination shall relieve any party from liability for any breach hereof
prior to such termination; provided further, that the provisions set forth in
this Article VII and Article VIII shall survive the termination of this
Agreement.

 

11

 

  

ARTICLE VIII
Miscellaneous

 

Section 8.1.          Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under any applicable principles of conflicts of laws of the State of
Delaware.

 

(b)    Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of any Delaware state court or any Federal court located in the
State of Delaware in the event any dispute arises out of this Agreement, (b)
agrees that it will not attempt to deny or defeat such personal jurisdiction by
motion or other request for leave from any such court and (c) agrees that it
will not bring any action relating to this Agreement in any court other than any
Delaware state court or any Federal court sitting in the State of Delaware.

 

(c)    Each party hereto hereby waives, to the fullest extent permitted by
applicable Law, any right it may have to a trial by jury in respect of any suit,
action or other proceeding arising out of this Agreement. Each party hereto (a)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such party would not, in the event of
any action, suit or proceeding, seek to enforce the foregoing waiver and (b)
acknowledges that it and the other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waiver and certifications
in this Section 8.1.

 

Section 8.2.          Specific Performance. The Cerberus Parties acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that monetary damages, even if
available, would not be an adequate remedy therefor. It is accordingly agreed
that DigitalGlobe shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the performance of terms
and provisions of this Agreement in any court referred to in Section 8.1,
without proof of actual damages (and each Cerberus Party hereby waives any
requirement for the securing or posting of any bond in connection with such
remedy), this being in addition to any other remedy to which DigitalGlobe is
entitled at law or in equity. The Cerberus Parties further agree not to assert
that a remedy of specific enforcement is unenforceable, invalid, contrary to Law
or inequitable for any reason, nor to assert that a remedy of monetary damages
would provide an adequate remedy for any such breach.

 

Section 8.3.          Assignment. Neither this Agreement nor any of the rights,
interests or obligations under this Agreement shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties without the prior
written consent of the other parties; provided, however, that DigitalGlobe may,
in its sole discretion, assign or transfer all or any of its rights, interests
and obligations under this Agreement to any direct or indirect wholly owned
Subsidiary of DigitalGlobe, but no such assignment shall relieve DigitalGlobe
from its obligations under this Agreement. Any purported assignment without such
consent shall be void. Subject to the preceding sentences, this Agreement will
be binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective successors and assigns.

 

12

 

 

Section 8.4.          Amendments, Waivers, etc. This Agreement may not be
amended except by an instrument in writing signed on behalf of DigitalGlobe and
each Cerberus Party. Any agreement on the part of a party to any amendment or
waiver shall be valid only if set forth in an instrument in writing signed on
behalf of such party. The failure of any party to this Agreement to assert any
of its rights under this Agreement or otherwise shall not constitute a waiver of
such rights.

 

Section 8.5.          Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be deemed
given upon receipt by the parties at the following addresses (or at such other
address for a party as shall be specified by like notice):

 

If to a Cerberus Party:

 

Cerberus Capital Management, L.P.

875 Third Avenue

11th Floor

New York, NY 10022

Phone: (212) 891-2100

Attention:       General Counsel

 

with a copy to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Phone: (212) 756-2000

Fax: (212) 593-5955

 

Attention:      Stuart D. Freedman, Esq.   Christopher S. Harrison, Esq.



 

If to DigitalGlobe, to:

 

DigitalGlobe, Inc.

1601 Dry Creek Drive

Suite 260

Longmont, CO 80503

Phone: 303-684-4000

Fax: 303-684-4340

 

Attention:       General Counsel

 

13

 

 

with a copy to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Phone: (212) 735-3000

Facsimile: (212) 735-2000



Attention:      Nancy Lieberman, Esq.   Marie Gibson, Esq.




 

Section 8.6.          Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated by this Agreement shall be
paid by the party incurring such fees or expenses.

 

Section 8.7.          Severability. If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule, Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party or such party waives its rights under this
Section 8.7 with respect thereto. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated by this Agreement are fulfilled to the
extent possible.

 

Section 8.8.          Entire Agreement; No Third Party Beneficiaries. This
Agreement (a) constitutes the entire agreement, and supersedes all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter of this Agreement and (b) is not intended to
confer upon any Person other than the parties any rights or remedies.

 

Section 8.9.          Interpretation. When a reference is made in this Agreement
to an Article or a Section, such reference shall be to an Article or a Section
of this Agreement unless otherwise indicated. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. Any capitalized term used in any
Schedule or Exhibit but not otherwise defined therein shall have the meaning
assigned to such term in this Agreement. Whenever the words "include",
"includes" or "including" are used in this Agreement, they shall be deemed to be
followed by the words "without limitation". The words "hereof", "hereto",
"hereby", "herein" and "hereunder" and words of similar import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The term "or" is not exclusive. The word "extent"
in the phrase "to the extent" shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply "if". The definitions
contained in this Agreement are applicable to the singular as well as the plural
forms of such terms. Any agreement, instrument or Law defined or referred to
herein means such agreement, instrument or Law as from time to time amended,
modified or supplemented, unless otherwise specifically indicated. References to
a person are also to its permitted successors and assigns. Unless otherwise
specifically indicated, all references to "dollars" and "$" will be deemed
references to the lawful money of the United States of America. Capitalized
terms used herein without definition shall have the respective meanings ascribed
to them in the Merger Agreement.

 

14

 

  

Section 8.10.         Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties.

 

Section 8.11.         No Strict Construction. The parties hereto acknowledge
that this Agreement has been prepared jointly by them and shall not be strictly
construed against any party hereto.

 

[SIGNATURE PAGES FOLLOW]

 

15

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

  

  DIGITALGLOBE, INC.             By: /s/ Jeffrey R. Tarr       Name: Jeffrey R.
Tarr       Title:   President & Chief Executive Officer  

 

  CERBERUS CAPITAL MANAGEMENT, L.P.             By: /s/ Mark A. Neporent      
Name: Mark A. Neporent       Title:   Senior Managing Director  

 

  CERBERUS PARTNERS II, L.P.           By: Cerberus Associates II, L.L.C., its
General Partner             By: /s/ Mark A. Neporent       Name: Mark A.
Neporent       Title:   Authorized Signatory  

 

  CERBERUS SERIES FOUR HOLDINGS, LLC           By: Cerberus Institutional
Partners, L.P.- Series Four, its Managing Member           By:  Cerberus
Institutional Associates, L.L.C., its General Partner             By: /s/ Mark
A. Neporent       Name: Mark A. Neporent       Title:   Authorized Signatory  





 

[Signature Page to Cerberus Agreement]

 

 

 

 

  CERBERUS SATELLITE LLC           By:  Cerberus Series Four Holdings, LLC, its
Managing Member           By: Cerberus Institutional Partners, L.P.- Series
Four, its Managing Member           By: Cerberus Institutional Associates,
L.L.C. its General Partner             By: /s/ Mark A. Neporent       Name: Mark
A. Neporent       Title:   Authorized Signatory  



 

[Signature Page to Voting Agreement] 

 

 

 

 

SCHEDULE I

 

Stockholder
(Name and Address)  Shares of  GeoEye Common
Stock   Shares of GeoEye Preferred
Stock  Cerberus Partners II, L.P.
875 Third Avenue
11th Floor
New York, NY 10022    53,844    –              Cerberus Series Four Holdings,
LLC
875 Third Avenue
11th Floor
New York, NY 10022    4,717,535    –              Cerberus Satellite LLC
875 Third Avenue
11th Floor
New York, NY 10022    –    80,000 

 



Schedule I

 

 

 

EXHIBIT A

 

CERTIFICATE OF DESIGNATIONS, PREFERENCES

AND RIGHTS OF SERIES A CONVERTIBLE PREFERRED STOCK

OF

 

DIGITALGLOBE, INC.

 

DigitalGlobe, Inc. (the "Company"), a corporation organized and existing under
the General Corporation Law of the State of Delaware (the "DGCL"), does hereby
certify that, pursuant to authority conferred upon the Board of Directors of the
Company (the "Board") by Article Fourth of the Amended and Restated Certificate
of Incorporation of the Company, and pursuant to Section 151 of the DGCL, the
Board adopted resolutions (i) designating a series of the Company's previously
authorized preferred stock, par value $0.001 per share, and (ii) providing for
the designations, preferences and relative, participating, optional or other
rights, and the qualifications, limitations or restrictions thereof, of eighty
thousand (80,000) shares of Series A Convertible Preferred Stock of the Company,
as follows:

 

RESOLVED, that the Company is authorized to issue eighty thousand (80,000)
shares of Series A Convertible Preferred Stock, par value $0.001 per share (the
"Preferred Shares"), which shall have the following powers, designations,
preferences and other special rights:

 

(1) Preferred Dividends. The holders of the Preferred Shares (each, a "Holder"
and collectively, the "Holders") shall be entitled to receive cumulative
dividends ("Dividends") at the Dividend Rate payable on the Liquidation
Preference of such Preferred Shares as of the applicable Dividend Date (or, for
the initial Dividend Period, as of the Initial Issuance Date). Dividends on the
Preferred Shares shall commence accruing on the Initial Issuance Date and shall
be computed on the basis of a 365-day year and actual days elapsed. Dividends
shall be payable in arrears on January 1, April 1, July 1, and October 1 (each,
a "Dividend Date" and each such quarterly period (or shorter period in the case
of the first such period following the Initial Issuance Date) being a "Dividend
Period") with the first Dividend Date being [ ], 20[ ]. If a Dividend Date is
not a Business Day, then the Dividend shall be payable on the Business Day
immediately following such Dividend Date. At the Company's option, dividends may
be declared and paid in cash out of funds legally available therefor, when, as
and if declared by the Company; provided that if Dividends are not declared and
paid in cash on any Dividend Date for the immediately preceding Dividend Period,
then such Dividend shall automatically accrue and be added to the Liquidation
Preference as of such Dividend Date, whether or not declared by the Board and
whether or not in any Dividend Period or Periods there shall be funds of the
Company legally available for the payment of such Dividends. On each Dividend
Date, if the Company does not have current or accumulated "earnings and profits"
within the meaning of Sections 301 and 312 of the Internal Revenue Code of 1986,
as amended, through such Dividend Date, the Company shall not withhold any
amount of the applicable Dividend in respect of U.S. federal income tax.

 

(2) Participation in Common Dividends. In addition to the Dividends provided in
Section 1, in the event of any dividend or distribution declared on or paid on
the Common Stock (other than a dividend or distribution in shares of Common
Stock that results in an adjustment under Section 3(e)), the Holders shall, as
holders of Preferred Shares, be entitled to such dividends paid and
distributions made to the holders of Common Stock to the same extent as if such
Holders had converted the Preferred Shares into Common Stock (without regard to
any limitations on conversion herein or elsewhere) and had held such shares of
Common Stock on the record date for such dividends and distributions. Payments
under the preceding sentence shall be made concurrently with the dividend or
distribution to the holders of Common Stock.

 

 

 

 

(3) Conversion of Preferred Shares. Preferred Shares shall be convertible into
shares of Common Stock on the terms and conditions set forth in this Section 3.

 

(a)        Holder's Conversion Right. At any time or times on or after the
Initial Issuance Date, any Holder shall be entitled to convert any whole number
of Preferred Shares, plus the amount of any accrued but unpaid Dividends per
Preferred Share, into fully paid and nonassessable shares of Common Stock in
accordance with Section 3(c) at the Conversion Rate.

 

(b)        Conversion. The number of shares of Common Stock issuable upon
conversion of each Preferred Share pursuant to Section 3(a) shall be determined
according to the following formula (the "Conversion Rate"):

 

Conversion Amount

Conversion Price

 

No fractional shares of Common Stock are to be issued upon the conversion of any
Preferred Share, but rather the number of shares of Common Stock to be issued
shall be rounded to the nearest whole number.

 

(c)        Mechanics of Conversion. The conversion of Preferred Shares shall be
conducted in the following manner:

 

(i) Holder's Delivery Requirements. To convert Preferred Shares into shares of
Common Stock on a date (a "Conversion Date"), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York City Time, on such date, a copy of a properly completed notice of
conversion executed by the registered Holder of the Preferred Shares subject to
such conversion in the form attached hereto as Exhibit I (the "Conversion
Notice") to the Company and the Company's designated transfer agent (the
"Transfer Agent") and (B) surrender to a common carrier for delivery to the
Company as soon as practicable following such date the original certificates
representing the Preferred Shares being converted (or certificates issued in
compliance with the procedures set forth in Section 12) (the "Preferred Stock
Certificates").

 

2

 

 

(ii) Company's Response. Upon receipt by the Company of a Conversion Notice, the
Company shall (A) as soon as practicable, but in any event within one
(1) Trading Day, send, via facsimile, a confirmation of receipt of such
Conversion Notice to such Holder and the Transfer Agent, which confirmation
shall constitute an instruction to the Transfer Agent to process such Conversion
Notice in accordance with the terms herein and (B) on or before the third (3rd)
Trading Day following the date of receipt by the Company of such Conversion
Notice (the "Share Delivery Date"), (X) provided the Transfer Agent is
participating in the The Depository Trust Company ("DTC") Fast Automated
Securities Transfer Program, credit such aggregate number of shares of Common
Stock to which the Holder shall be entitled to the Holder's or its designee's
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver to the address as specified in
the Conversion Notice, a certificate, registered in the name of the Holder or
its designee, for the number of shares of Common Stock to which the Holder shall
be entitled. If the number of Preferred Shares represented by the Preferred
Stock Certificate(s) submitted for conversion is greater than the number of
Preferred Shares being converted, then the Company shall, as soon as practicable
and in no event later than three (3) Business Days after receipt of the
Preferred Stock Certificate(s) (the "Preferred Stock Delivery Date") and at its
own expense, issue and deliver to the Holder a new Preferred Stock Certificate
representing the number of Preferred Shares not converted. The Person or Persons
entitled to receive the shares of Common Stock issuable upon a conversion of
Preferred Shares shall be treated for all purposes as the record holder or
holders of such shares of Common Stock on the Conversion Date.

 

(iii) Record Holder. The Person or Persons entitled to receive the shares of
Common Stock issuable upon a conversion of Preferred Shares shall be treated for
all purposes as the record holder or holders of such shares of Common Stock on
the Conversion Date.

 

(iv) Company's Failure to Timely Convert.

 

(A) Cash Damages. If (x) within three (3) Trading Days after the Company's
receipt of the facsimile copy of a Conversion Notice the Company shall fail to
credit a Holder's balance account with DTC or issue and deliver a certificate to
such Holder for the number of shares of Common Stock to which such Holder is
entitled upon such Holder's conversion of Preferred Shares or (y) within three
(3) Trading Days of the Company's receipt of a Preferred Stock Certificate the
Company shall fail to issue and deliver a new Preferred Stock Certificate
representing the number of Preferred Shares to which such Holder is entitled
pursuant to Section 3(c)(ii), then the Company shall pay additional damages to
such Holder for each day after the Share Delivery Date that such conversion is
not timely effected and/or each day after the Preferred Stock Delivery Date that
such Preferred Stock Certificate is not delivered in an amount equal to one
(1.0%) of the product of (I) the sum of the number of shares of Common Stock not
issued to the Holder on or prior to the Share Delivery Date and to which such
Holder is entitled as set forth in the applicable Conversion Notice and, in the
event the Company has failed to deliver a new Preferred Stock Certificate to the
Holder on or prior to the Preferred Stock Delivery Date, the number of shares of
Common Stock issuable upon conversion of the Preferred Shares represented by
such Preferred Stock Certificate as of the Preferred Stock Delivery Date and
(II) the Closing Sale Price of the Common Stock on the Share Delivery Date in
the case of the failure to deliver Common Stock, or the Preferred Stock Delivery
Date, in the case of failure to deliver a Preferred Stock Certificate. If any
such cash damages described above are not paid when due in cash, then the amount
of such cash damages shall (unless the Required Holders shall have given notice
to the Company otherwise) automatically accrue and be added to the Liquidation
Preference as of such due date. Nothing herein shall limit a Holder's right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Company's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the
Preferred Shares as required pursuant to the terms hereof.

 

3

 

 

(B) Void Conversion Notice. If for any reason a Holder has not received all of
the shares of Common Stock to which such Holder is entitled prior to the fifth
(5th) Trading Day after the Share Delivery Date with respect to a conversion of
Preferred Shares, then the Holder, upon written notice to the Company, with a
copy to the Transfer Agent, may void its Conversion Notice with respect to, and
retain or have returned, as the case may be, any Preferred Shares that have not
been converted pursuant to such Holder's Conversion Notice; provided that the
voiding of a Holder's Conversion Notice shall not effect the Company's
obligations to make any payments which have accrued prior to the date of such
notice pursuant to Section 3(c)(iv)(A) or otherwise.

 

(v) Book-Entry. Upon conversion of Preferred Shares in accordance with the terms
hereof, the Holder thereof shall be required to physically surrender the
certificate representing the Preferred Shares to the Company. In the event some,
but not all of the Preferred Shares represented by a certificate physically
surrendered are converted, the Company shall issue and deliver to the Holder a
new Preferred Stock Certificate representing the number of Preferred Shares not
converted as required by Section 3(c)(ii). The Holder and the Company shall
maintain records showing the number of Preferred Shares so converted and the
dates of such conversions. In the event of any dispute or discrepancy, such
records of the Company establishing the number of Preferred Shares to which the
record holder is entitled shall be controlling and determinative in the absence
of manifest error. Each certificate for Preferred Shares shall bear the
following legend:

 

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY'S CERTIFICATE OF DESIGNATIONS RELATING TO THE PREFERRED SHARES
REPRESENTED BY THIS CERTIFICATE.

 

(d)        Taxes.

 

(i) Any and all payments made by the Company hereunder, including any amounts
received on a conversion or redemption of the Preferred Shares, must be made by
it without any Tax Deduction, unless required by law. If the Company is required
by applicable law to make a Tax Deduction (or in connection therewith that there
is a change in the applicable law with respect to rate or the basis of such Tax
Deduction), it must notify the affected Holders promptly.

 

(ii) If the Company is required by applicable law to make a Tax Deduction, it
must make the minimum Tax Deduction allowed by such applicable law and must make
any payment required in connection with that Tax Deduction within the time
allowed by such applicable law.

 

As soon as practicable after making a Tax Deduction or a payment required in
connection with a Tax Deduction, the Company must deliver to the Holder any
official receipt or form, if any, provided by or required by the taxing
authority to whom such Tax Deduction was paid.

 

(iii) In addition, the Company agrees to pay in accordance with applicable law
any present or future stamp or documentary taxes or any other excise or property
taxes, charges or similar levies that arise from any payment made hereunder or
in connection with the execution, delivery, registration or performance of, or
otherwise with respect to, the Preferred Shares ("Other Taxes"). As soon as
practicable after making a payment of Other Taxes, the Company must deliver to
such Holder any official receipt or form, if any, provided by or required by the
taxing authority to whom the Tax Deduction was paid.

 

4

 

 

(iv) The obligations of the Company under this Section 3(d) shall survive any
payment for the Preferred Shares and all other amounts payable hereunder.

 

(e)        Adjustments to Conversion Price. If the Company at any time after the
Initial Issuance Date subdivides (by any stock split, stock dividend,
recapitalization or otherwise) its outstanding shares of Common Stock into a
greater number of shares, the Conversion Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company at any time
after the Initial Issuance Date combines (by combination, reverse stock split or
otherwise) its outstanding shares of Common Stock into a smaller number of
shares and the Conversion Price in effect immediately prior to such combination
will be proportionately increased.

 

(f)        Notices.

 

(i)  Immediately upon any adjustment of the Conversion Price pursuant to
Section 3(e), the Company will give written notice thereof to each Holder,
setting forth in reasonable detail, and certifying, the calculation of such
adjustment.

 

(ii)  The Company will give written notice to each Holder on or prior to the
later of (x) at least ten (10) Business Days prior to the date on which the
Company closes its books or takes a record (I) with respect to any dividend or
distribution upon the Common Stock, (II) with respect to any pro rata
subscription offer to holders of Common Stock or (III) for determining rights to
vote with respect to any Reorganization Event or Liquidation Event or (y) the
time such information is made known to the public.  

 

(iii) The Company will also give written notice to each Holder on or prior to
the later of (x) at least ten (10) Business Days prior to the date on which any
Reorganization Event or Liquidation Event will take place or (y) the time such
information is made known to the public.

 

(4)  Redemption at the Option of the Company.

 

(a)        Option. If at any time after September 22, 2016, (i) the Weighted
Average Price of the Common Stock listed on the Principal Market exceeds 175% of
the Conversion Price then in effect for a period of thirty (30) consecutive
Trading Days immediately preceding the Company Optional Redemption Notice Date
and (ii) no Equity Conditions Failure has occurred, the Company shall have the
right to redeem at its option all, but not less than all, of the Preferred
Shares; provided, that (i) the Company may redeem less than all of the Preferred
Shares only upon written consent of the Required Holders and (ii) the Company
may not redeem any Preferred Shares that the Holders would not be able to
convert due to a failure by the Company to have sufficient authorized and
unissued shares of Common Stock reserved for issuance upon conversion of
Preferred Shares equal to the number of shares of Common Stock necessary to
effect the conversion at the Conversion Rate with respect to each Preferred
Share called for redemption (a "Company Optional Redemption"). Subject to the
consent of the Required Holders in the preceding sentence, in the event the
Company redeems pursuant to clause (i) or (ii) above less than all of the
Preferred Shares held by the Holders the Company shall redeem such Preferred
Shares on a pro rata basis determined by the aggregate number of Preferred
Shares held by each Holder.

 

5

 

 

(b)        Redemption Price and Payment. The Preferred Shares to be redeemed on
the Company Optional Redemption Date pursuant to this Section 4 shall be
redeemed by the Company by paying for each such Preferred Share cash, out of any
assets of the Company legally available therefor, in an amount equal to the
Liquidation Preference plus Accrued Dividends as of the Company Optional
Redemption Date (the "Redemption Price").

 

(c)        Mechanics of Redemption. The Company may exercise its right to
require redemption under this Section 4 by delivering an irrevocable written
notice thereof by facsimile and overnight courier to all, but not less than all,
of the Holders (the "Company Optional Redemption Notice" and the date all of the
Holders received such notice is referred to as the "Company Optional Redemption
Notice Date"). To the extent the Company, subject to consent of the Required
Holders, did not redeem all of the Preferred Shares held by the Holders on its
initial distribution of the Company Optional Redemption Notice, the Company may
deliver an additional Company Optional Redemption Notice hereunder (subject to
the conditions set forth herein) and such additional Company Optional Redemption
Notice shall also be irrevocable. The Company Optional Redemption Notice shall
state (i) the date on which the Company Optional Redemption shall occur (the
"Company Optional Redemption Date"), which date shall not be less than thirty
(30) Trading Days nor more than sixty (60) Trading Days following the Company
Optional Redemption Notice Date, (ii) the Redemption Price, (iii) that there has
been no Equity Conditions Failure, and (iv) that the Company has sufficient
authorized and unissued shares of Common Stock equal to the number of shares of
Common Stock necessary to effect the conversion at the Conversion Rate with
respect to each Preferred Share called for redemption. Notwithstanding anything
to the contrary in this Section 4, at any time prior to the date the Company
Optional Redemption Price is paid, in full, the Preferred Shares subject to
redemption pursuant to a Company Optional Redemption Notice may be converted, in
whole or in part, by the Holders into shares of Common Stock pursuant to
Section 3.

 

(5) Protective Redemption. Prior to any redemption of Preferred Shares pursuant
to paragraph (c) of Article Eleventh of the Certificate of Incorporation (the
"Protective Redemption Provisions"), the Holders shall first be given no less
than 30 days' prior written notice (or such lesser time as to not cause undue
jeopardy to the retention or restatement of the applicable license or franchise
(within the meaning of the Certificate of Incorporation)) prior to the exercise
of the Protective Redemption Provisions, the Preferred Shares subject to
redemption under the Protective Redemption Provisions may be converted, in whole
or in part, by the Holder into shares of Common Stock. To the extent the Board
may elect under paragraph (c) of the Protective Redemption Provisions which
Disqualified Holder (as such term is defined in the Certificate of
Incorporation) shall be subject to redemption by the Company, the Board shall,
except to the extent as may be prohibited by applicable Law, first elect to
redeem the Voting Stock of Disqualified Holders other than the holders of
Preferred Shares and Common Stock issued upon conversion thereof and only in the
event that after giving effect to such redemptions additional redemptions are
still necessary to prevent the loss of or to reinstate the applicable license or
franchise which give rise to the redemptions may the Board thereafter elect to
redeem the Preferred Shares or Common Stock issued upon conversion thereof. In
the event of any redemption of Preferred Shares pursuant to the Protective
Redemption Provisions, the Company shall pay the redemption price in full in
cash, and shall not use any election under paragraph (b) of the Protective
Redemption Provisions to pay any portion of the redemption price in notes or
Redemption Securities (as defined in the Certificate of Incorporation). The
foregoing rights are in addition to and not in substitution of the rights of
holders of Voting Stock set forth in the Protective Redemption Provisions.

 

6

 

 

(6) Reservation of Shares. The Company shall at all times have sufficient
authorized and unissued shares of Common Stock for each of the Preferred Shares
equal to the number of shares of Common Stock necessary to effect the conversion
at the Conversion Rate then in effect with respect to the Conversion Amount of
each such Preferred Share. The Company shall, so long as any of the Preferred
Shares are outstanding, take all action necessary to reserve and keep available
out of its authorized and unissued Common Stock, solely for the purpose of
effecting the conversions of the Preferred Shares, such number of shares of
Common Stock as shall from time to time be necessary to effect the conversion of
all of the Preferred Shares then outstanding.

 

(7) Voting Rights. Each Holder shall be entitled to the whole number of votes
equal to the number of shares of Common Stock into which such Holder's Preferred
Shares would be convertible on the record date for the vote or consent of
stockholders, and shall otherwise have voting rights and powers equal to the
voting rights and powers of the Common Stock. Each Holder shall be entitled to
receive the same prior notice of any stockholders' meeting as is provided to the
holders of Common Stock in accordance with the bylaws of the Company, as well as
prior notice of all stockholder actions to be taken by legally available means
in lieu of a meeting, and shall vote as a class with the holders of Common Stock
as if they were a single class of securities upon any matter submitted to a vote
of stockholders, except those matters required by law or by the terms hereof to
be submitted to a class vote of the Holders of Preferred Shares, in which case
the Holders of Preferred Shares only shall vote as a separate class.

 

(8) Approval Rights. In addition to any other rights provided by law, except
where the vote or written consent of the holders of a greater number of shares
is required by law or by another provision of the Certificate of Incorporation,
the affirmative vote at a meeting duly called for such purpose or the written
consent without a meeting of the Required Holders, voting together as a single
class, shall be required before the Company may:

 

(a) amend or repeal any provision of, or add any provision to, the Certificate
of Incorporation, this Certificate of Designation or the Company's bylaws, or
file any articles of amendment, certificate of designations, preferences,
limitations and relative rights of any series of preferred stock of the Company,
if such action would adversely alter or change the preferences, rights,
privileges or powers of, or restrictions provided herein for the benefit of the
Preferred Shares; and

 

(b) declare or pay any dividend or make any other payment or distribution on
account of the Company's Capital Stock of any class junior in rank to the
Preferred Shares in respect of the preferences as to distributions and payments
on the liquidation, dissolution and winding up of the Company, other than
dividends with respect to which the Holders are entitled to participate pursuant
to Section 2.

 

7

 

 

(9) Liquidation. In the event of a Liquidation Event, the Holders shall be
entitled to receive in cash out of the assets of the Company, whether from
capital or from earnings available for distribution to its stockholders (the
"Liquidation Funds"), before any amount shall be paid to the holders of any of
the Capital Stock of the Company of any class junior in rank to the Preferred
Shares in respect of the preferences as to distributions and payments on the
liquidation, dissolution and winding up of the Company, an amount per Preferred
Share equal to the Liquidation Preference plus Accrued Dividends; provided that,
if the Liquidation Funds are insufficient to pay the full amount due to the
Holders and holders of shares of other classes or series of preferred stock of
the Company that are of equal rank with the Preferred Shares as to payments of
Liquidation Funds (the "Pari Passu Shares"), if any, then each Holder and each
holder of any such Pari Passu Shares shall receive a percentage of the
Liquidation Funds equal to the full amount of Liquidation Funds payable to such
Holder as a liquidation preference, in accordance with their respective
certificate of designations, preferences and rights, as a percentage of the full
amount of Liquidation Funds payable to all holders of Preferred Shares and Pari
Passu Shares. After the foregoing distributions, the Holders shall be entitled,
on a pari passu basis with the holders of the Common Stock and treating for the
purpose thereof all of the Preferred Shares as having been converted into Common
Stock pursuant to Section 3 (without regard to any limitations on conversion
herein or elsewhere), to participate in the distribution of any remaining assets
of the Company to the holders of the outstanding Common Stock. To the extent
necessary, the Company shall cause such actions to be taken by any of its
Subsidiaries so as to enable, to the maximum extent permitted by law, the
proceeds of a Liquidation Event to be distributed to the Holders in accordance
with this Section 9. All the preferential amounts to be paid to the Holders
under this Section 9 shall be paid or set apart for payment before the payment
or setting apart for payment of any amount for, or the distribution of any
Liquidation Funds of the Company to the holders of shares of other classes or
series of preferred stock of the Company junior in rank to the Preferred Shares
in connection with a Liquidation Event as to which this Section 9 applies. The
purchase or redemption by the Company of stock of any class, in any manner
permitted by law, shall not, for the purposes hereof, be regarded as a
Liquidation Event.

 

(10)      Reorganization Events. In the event of:

 

(i)        any consolidation or merger or other similar business combination of
the Company with or into another Person, in each case pursuant to which the
Common Stock will be converted into cash, securities or other property of the
Company or another Person;

 

(ii)        any sale, transfer, lease or conveyance to another Person of all or
substantially all of the property and assets of the Company, in each case
pursuant to which the Common Stock will receive a distribution of cash,
securities or other property of the Company or another Person;

 

(iii)        any reclassification of the Common Stock into securities including
securities other than the Common Stock; or

 

(iv)        any statutory exchange of the outstanding shares of Common Stock for
securities of another Person to the extent not set forth above;

 

8

 

 

(each of the foregoing events, a "Reorganization Event"), each Preferred Share
outstanding immediately prior to such Reorganization Event will, without the
consent of Holders, automatically become convertible into the kind and amount of
securities, cash, and other property or assets that a holder (that was not the
counterparty to the Reorganization Event or an Affiliate of such other party) of
a number of shares of Common Stock equal to the Conversion Rate per Preferred
Share prior to such Reorganization Event would have owned or been entitled to
receive upon such Reorganization Event (such securities, cash, and other
property or assets, the "Reference Property"). In the event that holders of the
shares of Common Stock have the opportunity to elect the form of consideration
to be received in such transaction, the consideration that the Holders are
entitled to receive shall be deemed to be the types and amounts of consideration
received by the majority of the holders of the shares of Common Stock that
affirmatively make an election. The amount of Reference Property receivable upon
conversion of any Preferred Shares in accordance with Section 3 shall be
determined based upon the Conversion Rate in effect on such Conversion Date. If
the Holders receive only cash in such Reorganization Event, then for all
conversions that occur after the effective date of such Reorganization Event (x)
the consideration due upon conversion of each Preferred Share shall be solely
cash in an amount equal to the Conversion Rate on the Conversion Date multiplied
by the price paid per share of Common Stock in such Reorganization Event. The
above provisions of this Section 10 shall similarly apply to successive
Reorganization Events and the provisions of this Section 10 shall apply to any
shares of Capital Stock of the Company (or any successor) received by the
holders of the Common Stock in any such Reorganization Event.

 

(11)     Ranking. All shares of Common Stock shall be of junior rank to all
Preferred Shares with respect to the preferences as to dividends, distributions
and payments upon Liquidation Event. The rights of the shares of Common Stock
shall be subject to the preferences and relative rights of the Preferred Shares.

 

(12)     Lost or Stolen Certificates. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of any Preferred Stock Certificates representing the Preferred
Shares, and, in the case of loss, theft or destruction, of an indemnification
undertaking by the Holder to the Company in customary form and, in the case of
mutilation, upon surrender and cancellation of the Preferred Stock
Certificate(s), the Company shall execute and deliver new preferred stock
certificate(s); provided, however, the Company shall not be obligated to
re-issue preferred stock certificates if the Holder contemporaneously requests
the Company to convert such Preferred Shares into Common Stock.

 

(13)     Construction. This Certificate of Designations shall be deemed to be
jointly drafted by the Company and the Initial Holder and shall not be construed
against any person as the drafter hereof.

 

(14)     Failure or Indulgence Not Waiver. No failure or delay on the part of a
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

 

9

 

 

(15)     Notice. Whenever notice or other communication is required to be given
under this Certificate of Designations, unless otherwise provided herein, such
notice shall be given to the Holders listed in the register for the Preferred
Shares at the addresses set forth therein.

 

(16)     Preferred Share Register. The Company shall maintain at its principal
executive offices (or such other office or agency of the Company as it may
designate by notice to the Holders), a register for the Preferred Shares, in
which the Company shall record the name and address of the persons in whose name
the Preferred Shares have been issued, as well as the name and address of each
transferee. The Company may treat the person in whose name any Preferred Share
is registered on the register as the owner and holder thereof for all purposes,
notwithstanding any notice to the contrary, but in all events recognizing any
properly made transfers.

 

(17)     Stockholder Matters. Any stockholder action, approval or consent
required, desired or otherwise sought by the Company pursuant to the rules and
regulations of the applicable Eligible Market, the DGCL, this Certificate of
Designations or otherwise with respect to the Preferred Shares may be effected
by written consent of the Required Holders or at a duly called meeting of the
Company's stockholders, all in accordance with the applicable rules and
regulations of the applicable Eligible Market and the DGCL. This provision is
intended to comply with respect to the Preferred Shares with the applicable
sections of the DGCL permitting stockholder action, approval and consent
affected by written consent in lieu of a meeting.

 

(18)     Further Assurances. Upon request of the Holders, the Company shall
execute and deliver such further instruments and do such further acts as may be
reasonably necessary or proper to carry out more effectively the purposes of
this Certificate of Designation.

 

(19)     Certain Defined Terms. For purposes of this Certificate of
Designations, the following terms shall have the following meanings:  

 

(a)      "Accrued Dividends" means the product of (x) the result of the
following formula: (Dividend Rate)(N/365) and (y) the Liquidation Preference.

 

(b)      "Affiliate" has the meaning set forth in the meaning set forth in
Rule 405 under the Securities Act, provided that for purposes of this
Certificate of Designations the Initial Holder shall be deemed not to be an
Affiliate of the Company.

 

(c)      "Bloomberg" means Bloomberg Financial Markets.

 

(d)      "Board" has the meaning set forth in the Preamble.

 

(e)      "Business Day" means any day other than Saturday, Sunday or other day
on which commercial banks in The City of New York are authorized or required by
law to remain closed.  

 

(f)       "Capital Stock" means: (A) in the case of a corporation, corporate
stock; (B) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock; (C) in the case of a partnership or limited liability company,
partnership interests (whether general or limited) or membership interests; and
(D) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

 

10

 

 

(g)      "Certificate of Designation" means this Certificate of Designations,
Preferences and Rights of Series A Convertible Preferred Stock of the Company.

 

(h)      "Closing Sale Price" means, for any security as of any date, the last
consolidated closing bid price, respectively, for such security on the Principal
Market, as confirmed by the Principal Market, or, if the Principal Market begins
to operate on an extended hours basis and does not designate the consolidated
closing bid price then the last bid price of such security prior to
4:00:00 p.m., New York Time, as confirmed by the Principal Market, or, if the
Principal Market is not the principal securities exchange or trading market for
such security the last bid price of such security on the principal securities
exchange or trading market where such security is listed or traded as reported
by Bloomberg, or if the foregoing do not apply, the last bid price of such
security in the over-the-counter market on the electronic bulletin board for
such security as reported by Bloomberg, or, if no last bid price is reported for
such security by Bloomberg, the average of the bid prices of any market makers
for such security as reported in the "pink sheets" by Pink Sheets LLC (formerly
the National Quotation Bureau, Inc.). If the Closing Sale Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Closing Sale Price, as the case may be, of such security on such date shall
be the fair market value as determined in good faith by the Board. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during the applicable
calculation period.  

 

(i)       "Common Stock" means any shares of any class of Capital Stock of the
Company that has no preference with respect to dividends or the distribution of
assets on the liquidation, dissolution or winding up of the Company and that is
not subject to redemption by the Company (other than pursuant to the Protective
Redemption Provisions). Subject to the provisions of Section 10, however, shares
issuable on conversion of the Preferred Shares shall include only shares of the
class designated as common stock, par value $0.001 per share, as of the Initial
Issuance Date or shares of any class or classes resulting from any
reclassification or reclassifications thereof and that have no preference with
respect to dividends or the distribution of assets on the liquidation,
dissolution or winding up of the Company and that is not subject to redemption
by the Company (other than pursuant to the Protective Redemption Provisions);
provided that if at any time there shall be more than one such resulting class,
the shares of each such class then so issuable on conversion shall be
substantially in the proportion that the total number of shares of such class
resulting from all such reclassifications bears to the total number of shares of
all such classes resulting from all such reclassifications.

 

(j)       "Company" has the meaning set forth in the Preamble.

 

(k)      "Company Optional Redemption" has the meaning set forth in
Section 4(a).

 

(l)       "Company Optional Redemption Date" has the meaning set forth in
Section 4(c).

 

11

 

 

(m)     "Company Optional Redemption Notice" has the meaning set forth in
Section 4(c).

 

(n)      "Company Optional Redemption Notice Date" has the meaning set forth in
Section 4(c).

 

(o)      "Conversion Amount" means the sum of the Liquidation Preference plus
the amount of Accrued Dividends.

 

(p)      "Conversion Date" has the meaning set forth in Section 3(c)(i).

 

(q)      "Conversion Notice" has the meaning set forth in Section 3(c)(i).

 

(r)       "Conversion Price" means $26.17, subject to adjustment as provided
herein.

 

(s)      "Conversion Rate" has the meaning set forth in Section 3(b).

 

(t)       "DGCL" has the meaning set forth in the Preamble.

 

(u)      "Dividends" has the meaning set forth in Section 1.

 

(v)      "Dividend Date" has the meaning set forth in Section 1.

 

(w)     "Dividend Period" has the meaning set forth in Section 1.

 

(x)      "Dividend Rate" means five percent (5.0%) per annum.

 

(y)     "DTC" has the meaning set forth in Section 3(c)(ii).

 

(z)      "Eligible Market" means The New York Stock Exchange, Inc, NYSE AMEX
Equities, The NASDAQ Global Select Market, The NASDAQ Global Market or The
NASDAQ Capital Market.

 

(aa)    "Equity Conditions" means that on each day during the period beginning
thirty (30) Trading Days prior to the applicable date of determination and
ending on and including the applicable date of determination the Common Stock is
designated for quotation on the Principal Market or any other Eligible Market
and shall not have been suspended from trading on such exchange or market nor
shall delisting or suspension by such exchange or market been threatened or
pending either (A) in writing by such exchange or market or (B) by falling below
the then effective minimum listing maintenance requirements of such exchange or
market.

 

(bb)   "Equity Conditions Failure" means that on any day during the period
commencing ten (10) Trading Days prior to the applicable Company Optional
Redemption Notice Date through the applicable Company Optional Redemption Date
the Equity Conditions have not been satisfied (or waived in writing by the
Holder).

 

(cc)    "Exchange Act" means the Securities Exchange Act of 1934, as amended,
and the rules and regulations of the SEC promulgated thereunder.

 

12

 

 

(dd)   "Holder" has the meaning set forth in Section 1.

 

(ee)    "Initial Holder" means Cerberus Satellite LLC.

 

(ff)     "Initial Issuance Date" means the date of this Certificate of
Designations, which is [ ], 20[ ].

 

(gg)   "Liquidation Event" means the voluntary or involuntary liquidation,
dissolution or winding up of the Company or such Subsidiaries the assets of
which constitute all or substantially all of the assets of the business of the
Company and its Subsidiaries taken as a whole, in a single transaction or series
of transactions.

 

(hh)   "Liquidation Funds" has the meaning set forth in Section 9.

 

(ii)      "Liquidation Preference" means an amount equal to the Stated Value of
a Preferred Share plus all Dividends accrued and added to the Liquidation
Preference of such Preferred Share pursuant to Section 1.  

 

(jj)      "N" means the number of days from, but excluding (i) the last Dividend
Date with respect to which dividends have been either paid in full by the
Company in cash or added to the Liquidation Preference on the applicable
Preferred Share, or (ii) the Initial Issuance Date if no Dividend Date has
occurred.

 

(kk)    "Other Taxes" has the meaning set forth in Section 3(d)(iii).

 

(ll)      "Pari Passu Shares" has the meaning set forth in Section 9.

 

(mm)  "Person" means an individual, a limited liability company, a partnership,
a joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

(nn)   "Preferred Shares" has the meaning set forth in the Recitals.

 

(oo)   "Principal Market" means The New York Stock Exchange.

 

(pp)   "Preferred Stock Certificates" has the meaning set forth in Section
3(c)(i).

 

(qq)   "Preferred Stock Delivery Date" has the meaning set forth in Section
3(c)(ii).

 

(rr)     "Protective Redemption Provisions" has the meaning set forth in Section
5.

 

(ss)    "Redemption Price" has the meaning set forth in Section 4(b).

 

(tt)     "Reference Property" has the meaning set forth in Section 10.

 

(uu)   "Reorganization Event" has the meaning set forth in Section 10.

 

(vv)   "Required Holders" means the Holders of Preferred Shares representing at
least a majority of the aggregate Preferred Shares then outstanding.

 

13

 

 

(ww)  "SEC" means the Securities and Exchange Commission.

 

(xx)    "Securities Act" means the Securities Act of 1933, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

(yy)   "Share Delivery Date" has the meaning set forth in Section 3(c)(ii).

 

(zz)     "Stated Value" means $1,000.

 

(aaa)  "Subsidiary" means, with respect to any specified Person:

 

(i) any corporation, association or other business entity, of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and  

 

(ii) any partnership, joint venture, limited liability company or similar entity
of which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership
interests or otherwise and (y) such Person or any Subsidiary of such Person is a
controlling general partner or otherwise controls such entity.

 

(bbb) "Tax" means any tax, levy, impost, duty or other charge or withholding of
a similar nature (including any related penalty or interest).

 

(ccc)  "Tax Deduction" means a deduction or withholding for or on account of Tax
from a payment under this Certificate of Designations.

 

(ddd) "Trading Day" means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the shares of Common Stock are then traded; provided
that "Trading Day" shall not include any day on which the shares of Common Stock
are scheduled to trade on such exchange or market for less than 4.5 hours or any
day that the shares of Common Stock are suspended from trading during the final
hour of trading on such exchange or market (or if such exchange or market does
not designate in advance the closing time of trading on such exchange or market,
then during the hour ending at 4:00:00 p.m., New York Time).

 

(eee)  "Transfer Agent" has the meaning set forth in Section 3(c)(i).

 

(fff)    "Voting Stock" of a Person means Capital Stock of such Person of the
class or classes pursuant to which the holders thereof have the general voting
power to elect, or the general power to appoint, at least a majority of the
board of directors, managers or trustees of such Person (irrespective of whether
or not at the time Capital Stock of any other class or classes shall have or
might have voting power by reason of the happening of any contingency).  

 

14

 

 

(ggg)  "Weighted Average Price" means, for any security as of any date, the
dollar volume-weighted average price for such security on the applicable
Eligible Market during the period beginning at 9:30:01 a.m., New York City Time,
and ending at 4:00:00 p.m., New York City Time, as reported by Bloomberg through
its "Volume at Price" function or, if the foregoing does not apply, the dollar
volume-weighted average price of such security in the over-the-counter market on
the electronic bulletin board for such security during the period beginning at
9:30:01 a.m., New York City Time, and ending at 4:00:00 p.m., New York City
Time, as reported by Bloomberg, or, if no dollar volume-weighted average price
is reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC
(formerly the National Quotation Bureau, Inc.). If the Weighted Average Price
cannot be calculated for such security on such date on any of the foregoing
bases, the Weighted Average Price of such security on such date shall be the
fair market value as determined in good faith by the Board. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split or other similar transaction during such period.

 

*   *   *   *   *

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be signed by [  ], its [  ], as of the [  ] day of [  ], 20[  ].

 

DIGITALGLOBE, INC.   By:     Name:   Title:


 

15

 

 

EXHIBIT I

 

DIGITALGLOBE, INC.

 

CONVERSION NOTICE

 

Reference is made to the Certificate of Designations, Preferences and Rights of
Series A Convertible Preferred Stock of DigitalGlobe, Inc. (the "Certificate of
Designations"). In accordance with and pursuant to the Certificate of
Designations, the undersigned hereby elects to convert the number of shares of
Series A Convertible Preferred Stock, par value $0.001 per share (the "Preferred
Shares"), of DigitalGlobe, Inc., a Delaware corporation (the "Company"),
indicated below into shares of Common Stock, par value $0.001 per share (the
"Common Stock"), of the Company, as of the date specified below.

 

Date of Conversion:      

 

Number of Preferred Shares to be converted:      

 

Stock certificate no(s). of Preferred Shares to be converted:      

 

Tax ID Number (If applicable):      

 

          Please confirm the following information:

 

Conversion Price:      

 

16

 

 

Number of shares of Common Stock to be issued:      

 

Please issue the Common Stock into which the Preferred Shares are being
converted in the following name and to the following address:

 

Issue to:       Address:  

 

Telephone Number:       Facsimile Number:  

 

Authorization:  



 

[              ]    By:     Name:   Title:


 

Account Number (if electronic book entry transfer):      

 

Transaction Code Number (if electronic book entry transfer):      

 

17

 

 

[NOTE TO HOLDER — THIS FORM MUST BE SENT CONCURRENTLY TO
TRANSFER AGENT]

 

18

 

 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer and Trust Company, LLC to issue the above indicated
number of shares of Common Stock in accordance with the Irrevocable Transfer
Agent Instructions dated ____, 20__ from the Company and acknowledged and agreed
to by American Stock Transfer and Trust Company, LLC.

 

DIGITALGLOBE, INC.   By:     Name:   Title:


 

19

 



 



EXHIBIT B

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT dated [•], 2012 (the "Agreement") is entered
into by and among DigitalGlobe, Inc., a Delaware corporation (the "Company"),
Cerberus Satellite LLC, a Delaware limited liability company, Cerberus Partners
II, L.P., a Delaware limited partnership, and Cerberus Series Four Holdings, LLC
(the "Initial Holders").

 

The Initial Holders were issued shares of Common Stock and shares of Preferred
Stock pursuant to that Merger Agreement (the "Merger Agreement), dated as of
July 22, 2012 (as may be amended) by and among the Company, 20/20 Acquisition
Sub, Inc., WorldView, LLC and GeoEye, Inc. In connection with such issuance of
the Common Stock and the Preferred Shares to the Initial Holders, the Company
has agreed to provide to the Initial Holder and its direct and indirect
transferees the registration rights set forth in this Agreement.

 

In consideration of the foregoing, the parties hereto agree as follows:

 

1.         Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

"Blue Sky Filing" shall have the meaning set forth in Section 5(a) hereof.

 

"Business Day" shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

"Cerberus Agreement" means the Cerberus Agreement, dated as of July 22, 2012, by
and among the Company, Cerberus Capital Management, L.P. and the Initial
Holders.

 

"Certificate of Designations" means the Certificate of Designations, Preferences
and Rights of the Series A Convertible Preferred Stock, dated as of [•], 2012.

 

"Common Stock" means the common stock of the Company, $0.001 par value per share

 

"Company" shall have the meaning set forth in the preamble and shall also
include the Company's successors.

 

"Conversion Shares" means the shares of Common Stock issued or issuable upon
conversion of the Preferred Shares.

 

"EDGAR" shall have the meaning set forth in Section 3(a)(v).

 

"Eligible Market" shall mean the Principal Market, The New York Stock Exchange,
Inc., The NYSE Amex Equities, The NASDAQ Capital Market or The NASDAQ Global
Market.

 

"Exchange Act" shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

 

 

 

"Free Writing Prospectus" means each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the sale of the
Registrable Securities.

 

"Holders" shall mean the Initial Holders, for so long as it owns any Registrable
Securities, and each of its successors, assigns and direct and indirect
transferees who become owners of Registrable Securities.

 

"Indemnified Person" shall have the meaning set forth in Section 5(c) hereof.

 

"Indemnifying Person" shall have the meaning set forth in Section 5(c) hereof.

 

"Initial Effective Date" means the date that the Initial Registration Statement
has been declared effective by the SEC.

 

"Initial Effectiveness Deadline" means the date which is four hundred twenty
days after the Initial Issuance Date.

 

"Initial Filing Deadline" means the date which is three-hundred sixty calendar
days after the Initial Issuance Date.

 

"Initial Holders" shall have the meaning set forth in the preamble.

 

"Initial Issuance Date" shall have the meaning set forth in the Certificate of
Designations.

 

"Initial Registrable Securities" means (i) the Conversion Shares, (ii) the
Merger Common Shares and (iii) any capital stock of the Company issued or
issuable, with respect to the Conversion Shares, the Merger Common Shares or the
Preferred Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on conversion and/or redemption of the Preferred Shares.

 

"Initial Registration Statement" means a registration statement or registration
statements of the Company filed under the Securities Act covering the Initial
Registrable Securities.

 

"Initial Required Registration Amount" means the sum (a) 150% of the number of
Conversion Shares issued and issuable pursuant to the Preferred Shares as of the
Trading Day immediately preceding the applicable date of determination, without
regard to any limitations on conversions and/or redemptions of the Preferred
Shares plus (b) the number of Merger Common Shares held by the Holders as of the
Trading Day immediately preceding the applicable date of determination

 

"Issuer Information" shall have the meaning set forth in Section 5(a) hereof.

 

"Legal Counsel" shall have the meaning set forth in Section 2(c) hereof.

 

2

 

 

"Majority Holders" shall mean the Holders of a majority of the outstanding
Registrable Securities; provided that whenever the consent or approval of
Holders of a specified percentage of Registrable Securities is required
hereunder, any Registrable Securities owned directly or indirectly by the
Company or any of its affiliates (other than the Initial Holders and their
affiliates) shall not be counted in determining whether such consent or approval
was given by the Holders of such required percentage or amount.

 

"Merger Agreement" shall have the meaning set forth in the recitals.

 

"Merger Common Shares" means the shares of Common Stock issued to the Initial
Holders pursuant to the Merger Agreement.

 

"Person" shall mean an individual, partnership, limited liability company,
corporation, trust or unincorporated organization, or a government or agency or
political subdivision thereof.

 

"Preferred Shares" means shares of the Series A Convertible Preferred Stock of
the Company, par value $0.001 per share.

 

"Principal Market" means The New York Stock Exchange, Inc.

 

"Prospectus" shall mean the prospectus included in, or, pursuant to the rules
and regulations of the Securities Act, deemed a part of, a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Registrable Securities covered by a Registration Statement, and by all other
amendments and supplements to such prospectus, and in each case including any
document incorporated by reference therein.

 

"Registrable Securities" shall mean the Initial Registrable Securities and the
Additional Registrable Securities; provided that the Securities shall cease to
be Registrable Securities (i) when a Registration Statement with respect to such
Securities has become effective under the Securities Act and such Securities
have been exchanged or disposed of pursuant to such Registration Statement,
(ii) when such Securities have been sold pursuant to Rule 144 under the
Securities Act under circumstances in which any legend borne by the Securities
relating to restrictions on transferability thereof is removed or (iii) when
such Securities cease to be outstanding.

 

"Registration Expenses" shall mean any and all expenses incident to performance
of or compliance by the Company with this Agreement, including without
limitation: (i) all SEC, applicable Eligible Market or Financial Industry
Regulatory Authority registration and filing fees, (ii) all fees and expenses
incurred in connection with compliance with state securities or blue sky laws,
(iii) all expenses of any Persons in preparing or assisting in preparing, word
processing, printing and distributing any Registration Statement, any
Prospectus, any Free Writing Prospectus and any amendments or supplements
thereto, and any other documents relating to the performance of and compliance
with this Agreement, (iv) (x) the fees and disbursements of counsel for the
Company and (y) the fees and disbursements of one Legal Counsel, but excluding
underwriting discounts and commissions, brokerage commissions and transfer
taxes, if any, relating to the sale or disposition of Registrable Securities by
a Holder.

3

 

 

"Registration Statement" shall mean any registration statement of the Company
that covers any of the Registrable Securities pursuant to the provisions of this
Agreement and all amendments and supplements to any such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein or deemed a part thereof, all exhibits thereto and any
document incorporated by reference therein.

 

"Rule 144" shall have the meaning set forth in Section 4.

 

"SEC" shall mean the United States Securities and Exchange Commission.

 

"Securities Act" shall mean the Securities Act of 1933, as amended from time to
time.

 

"Staff" shall mean the staff of the SEC.

 

"Trading Day" means any day on which the Common Stock is traded on the Principal
Market, or, if the Principal Market is not the principal trading market for the
Common Stock, then on the principal securities exchange or securities market on
which the Common Stock is then traded; provided that "Trading Day" shall not
include any day on which the Common Stock is scheduled to trade on such exchange
or market for less than 4.5 hours or any day that the Common Stock is suspended
from trading during the final hour of trading on such exchange or market (or if
such exchange or market does not designate in advance the closing time of
trading on such exchange or market, then during the hour ending at 4:00:00 p.m.,
New York time).

 

2.         Registration Under the Securities Act.

 

(a)         Initial Mandatory Registration. The Company shall prepare, in no
event later than the Initial Filing Deadline, file with the SEC the Initial
Registration Statement on Form S-3 covering the resale of all of the Initial
Registrable Securities by the Holders as selling stockholders. The Initial
Registration Statement prepared pursuant hereto shall register for resale by the
Holders as selling stockholders at least the number of shares of Common Stock
equal to the Initial Required Registration Amount determined as of the date the
Initial Registration Statement is initially filed with the SEC. The Initial
Registration Statement shall contain (except if otherwise directed by the
Majority Holders) the "Selling Stockholders" and "Plan of Distribution" sections
in substantially the form attached hereto as Exhibit A. The Company shall use
its best efforts to have the Initial Registration Statement declared effective
by the SEC no later than the Initial Effectiveness Deadline. By 9:30 a.m. New
York time on the Business Day following the Initial Effective Date, the Company
shall file with the SEC in accordance with Rule 424(b) under the Securities Act
the final prospectus to be used in connection with resales pursuant to such
Initial Registration Statement.

 

(b)         Information. The Company agrees to include in any such Registration
Statement all information which any selling Holder, upon advice of Legal
Counsel, shall reasonably request.

4

 

 

(c)          Legal Counsel. The Majority Holders shall have the right to select
one legal counsel to review and oversee any registration pursuant to this
Section 2 ("Legal Counsel"), which shall be Schulte Roth & Zabel LLP or such
other counsel as thereafter designated by the Majority Holders. The Company
shall reasonably cooperate with Legal Counsel and the Majority Holders shall
cause Legal Counsel to reasonably cooperate with the Company in performing the
Company's obligations under this Agreement.

 

(d)         Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall register the Registrable Securities on Form S-3 as
soon as such form is available.

 

(e)          Maintain Effectiveness of Registration Statement. The Company will
maintain the effectiveness of the Registration Statement for three year from the
Initial Effective Date.

 

(f)          The Company shall pay all Registration Expenses in connection with
any registration hereunder. Each Holder shall pay all underwriting discounts and
commissions, brokerage commissions and transfer taxes, if any, relating to the
sale or disposition of such Holder's Registrable Securities pursuant to a
Registration Statement.

 

(g)         A Registration Statement will not be deemed to have become effective
unless it has been declared effective by the SEC or is automatically effective
upon filing with the SEC as provided by Rule 462 under the Securities Act.

 

3.           Registration Procedures.

 

(a)          In connection with its obligations pursuant to Section 2 hereof,
the Company shall:

 

(i)         use its reasonable best efforts to cause such Registration Statement
to become effective and remain effective for the applicable period in accordance
with Section 2(e) hereof;

 

(ii)         prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable period in accordance with
Section 2(e) hereof and cause each Prospectus to be supplemented by any required
prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424(b) under the Securities Act;

 

(iii)         to the extent any Free Writing Prospectus is used, file with the
SEC any Free Writing Prospectus that is required to be filed by the Company with
the SEC in accordance with the Securities Act and to retain any Free Writing
Prospectus not required to be filed;

 

5

 

(iv)         use its reasonable best efforts to register or qualify the
Registrable Securities under all applicable state securities or blue sky laws of
such jurisdictions as any Holder of Registrable Securities covered by a
Registration Statement shall reasonably request in writing by the time the
applicable Registration Statement becomes effective; cooperate with such Holders
in connection with any filings required to be made with the Financial Industry
Regulatory Authority; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Registrable Securities owned by
such Holder; provided that the Company shall not be required to (1) qualify as a
foreign corporation or other entity or as a dealer in securities in any such
jurisdiction where it would not otherwise be required to so qualify, (2) file
any general consent to service of process in any such jurisdiction or
(3) subject itself to taxation in any such jurisdiction if it is not so subject;
promptly notify Legal Counsel and each Holder who holds Registrable Securities
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under applicable state securities or blue sky laws of any jurisdiction or
its receipt of notice of the initiation or threat of any proceeding for such
purpose;

 

(v)         notify Legal Counsel and each Holder of Registrable Securities and
counsel for such Holders promptly and, if requested by any such Legal Counsel,
Holder or counsel, confirm such advice in writing (1) when a Registration
Statement has become effective, when any post-effective amendment thereto has
been filed and becomes effective, when any Free Writing Prospectus has been
filed or any amendment or supplement to the Prospectus or any Free Writing
Prospectus has been filed, provided, however, that any such document's
availability on the SEC's Electronic Data Gathering Analysis and Retrieval
System database (or any successor thereto) ("EDGAR") shall satisfy such
obligation, (2) of any request by the SEC or any state securities authority for
amendments and supplements to a Registration Statement, Prospectus or any Free
Writing Prospectus or for additional information regarding a Holder after the
Registration Statement has become effective, (3) of the issuance by the SEC or
any state securities authority of any stop order suspending the effectiveness of
a Registration Statement or the initiation of any proceedings for that purpose,
including the receipt by the Company of any notice of objection of the SEC to
the use of a Registration Statement or any post-effective amendment thereto
pursuant to Rule 401(g)(2) under the Securities Act, (4) of the happening of any
event during the period a Registration Statement is effective that makes any
statement made in such Registration Statement or the related Prospectus or any
Free Writing Prospectus untrue in any material respect or that requires the
making of any changes in such Registration Statement or Prospectus or any Free
Writing Prospectus in order to make the statements therein not misleading and
(5) of any determination by the Company that a post-effective amendment to a
Registration Statement or any amendment or supplement to the Prospectus or any
Free Writing Prospectus would be appropriate; for the avoidance of doubt, the
foregoing shall not require the Company to provide notice when the Company files
a periodic report pursuant to the Exchange Act;

 

(vi)         use its reasonable best efforts to obtain the withdrawal of any
order suspending the effectiveness of a Registration Statement or the resolution
of any objection of the SEC pursuant to Rule 401(g)(2), including by filing an
amendment to such Registration Statement on the proper form, at the earliest
possible moment and provide immediate notice to each Holder of the withdrawal of
any such order or such resolution;

 

(vii)         furnish to each Holder of Registrable Securities, without charge,
at least one conformed copy of each Registration Statement and any
post-effective amendment thereto (without any documents incorporated therein by
reference or exhibits thereto, unless requested); provided, however, that any
such document's availability on EDGAR shall satisfy such obligation;

6

 

 

(viii)         cooperate with the Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends and
enable such Registrable Securities to be issued in such denominations and
registered in such names (to the extent that the delivery of securities is
consistent with the provisions of the Certificate of Designations) as such
Holders may reasonably request upon the later of (i) three (3) Business Days
prior to the closing of any sale of Registrable Securities and (ii) three (3)
Business Days following such written request and the delivery of the appropriate
documentation to the Company by such Holders of Registrable Securities;

 

(ix)         upon the occurrence of any event contemplated by
Section 3(a)(vi)(4) hereof, use its reasonable best efforts to prepare and file
with the SEC a supplement or post-effective amendment to such Registration
Statement or the related Prospectus or any Free Writing Prospectus or any
document incorporated therein by reference so that, as thereafter publicly filed
on EDGAR, or, otherwise, as delivered to purchasers of the Registrable
Securities, such Prospectus or Free Writing Prospectus, as the case may be, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and upon the Holders' receipt of the
notice described in Section 3(a)(vi)(4), such Holders hereby agree to suspend
use of the Prospectus or any Free Writing Prospectus, as the case may be, until
the Company has amended or supplemented the Prospectus or the Free Writing
Prospectus, as the case may be, to correct such misstatement or omission;

 

(x)         a reasonable time prior to the filing of any Registration Statement,
any Prospectus, any Free Writing Prospectus, any amendment to a Registration
Statement or amendment or supplement to a Prospectus or a Free Writing
Prospectus, provide copies of such document to the Majority Holders of
Registrable Securities included in such Registration Statement and Legal Counsel
and make such of the representatives of the Company as shall be reasonably
requested by the Majority Holders of Registrable Securities included in such
Registration Statement or Legal Counsel available for discussion of such
document at reasonable times and upon reasonable prior notice; and the Company
shall not, at any time after initial filing of a Registration Statement, use or
file any Prospectus, any Free Writing Prospectus, any amendment of or supplement
to a Registration Statement or a Prospectus or a Free Writing Prospectus of
which the Majority Holders of Registrable Securities included in such
Registration Statement and Legal Counsel shall not have previously been advised
and furnished a copy or to which the Initial Holders or Legal Counsel and the
Holders of Registrable Securities included in such Registration Statement or
their counsel shall reasonably object; for avoidance of doubt, the forgoing
shall not require any approval by the Holders of any document that is to be
incorporated by reference into a Registration Statement, a Prospectus or a Free
Writing Prospectus.

 

(xi)         use its reasonable best efforts to cause all Registrable Securities
to be listed on any securities exchange or any automated quotation system on
which the Common Stock of the Company is then listed if requested by the
Majority Holders, to the extent such Registrable Securities satisfy applicable
listing requirements;

 

7

 

(xii)         if reasonably requested by any Holder of Registrable Securities
covered by a Registration Statement, promptly include in a Prospectus supplement
or post-effective amendment such information with respect to such Holder as such
Holder reasonably requests to be included therein in accordance with the terms
of this Agreement and make all required filings of such Prospectus supplement or
such post-effective amendment as soon as practicable after the Company's receipt
of such notification of the matters to be so included in such filing;

 

(xiii)         use its reasonable best efforts to cause the Registrable
Securities covered by a Registration Statement to be registered with or approved
by such other governmental agencies or authorities as may be necessary to
consummate the disposition of such Registrable Securities; and

 

(xiv)         unless available on EDGAR, make generally available to its
security holders as soon as practical, but not later than 90 days after the
close of the period covered thereby, all information contemplated by the
provisions of Rule 158 under the Securities Act covering a 12-month period
beginning not later than the first day of the Company's fiscal quarter next
following the Initial Effective Date of a Registration Statement.

 

(b)         The Company may require each Holder of Registrable Securities to
furnish to the Company such information regarding such Holder and the proposed
disposition by such Holder of such Registrable Securities as the Company may
from time to time reasonably request in writing.

 

(c)         Each Holder of Registrable Securities covered in such Registration
Statement agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(a)(vi)(3) hereof, such
Holder will forthwith discontinue disposition of Registrable Securities pursuant
to the Registration Statement until such Holder's receipt of the copies of the
supplemented or amended Prospectus and any Free Writing Prospectus contemplated
by Section 3(a)(ix) hereof and, if so directed by the Company, such Holder will
deliver to the Company all copies in its possession, other than permanent file
copies then in such Holder's possession, of the Prospectus and any Free Writing
Prospectus covering such Registrable Securities that is current at the time of
receipt of such notice, and the Company may exclude from such registration the
Registrable Securities of any Holder that unreasonably fails to furnish such
documents within ten (10) Business Days after receiving such request, without
prejudice to that Holder's right to request participation in subsequent
amendments to a Registration Statement.

 

(d)         Notwithstanding anything to the contrary herein, at any time after
the date a Registration Statement filed pursuant to this Agreement has been
declared effective by the SEC, the Company may delay the disclosure of material,
non-public information concerning the Company the disclosure of which at the
time is not, in the good faith opinion of the Board of Directors of the Company
and its counsel, in the best interest of the Company and give notice to suspend
the disposition of Registrable Securities pursuant to a Registration Statement;
provided that such suspension shall continue for only such period as in the
opinion of counsel to the Company such suspension is required.

8

 

 

(e)         Neither the Company nor any subsidiary or affiliate thereof shall
identify any Holder as an underwriter in any public disclosure or filing with
the SEC or the Principal Market or any Eligible Market.

 

(f)         The Holders included in a Registration Statement shall be required
to notify the Company in writing of any change in the information provided in
writing to the Company expressly for use or expressly for incorporation in a
Registration Statement to the extent such change would cause such Registration
Statement to contain an untrue statement of a material fact or would cause such
Registration Statement to omit to state a material fact required to be stated
therein or necessary to make the statements therein not misleading.

 

4.         Reports Under the Exchange Act.

 

With a view to making available to the Holders the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the SEC that may at any time permit the Holders to sell securities of the
Company to the public without registration ("Rule 144"), the Company agrees to:

 

(a)         make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)         file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144; and

 

(c)         furnish to each Holder so long as such Holder owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) unless available on EDGAR, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company, and (iii) such other information as may
be reasonably requested to permit the Holders to sell such securities pursuant
to Rule 144 without registration; provided that the Holders shall accept
certificates and opinions from the Company's general counsel as satisfying the
Company's requirement under this clause (iii) only to the extent such
certificates and opinions are acceptable to the Company's transfer agent in
order for the Company's transfer agent to transfer legend free securities.

9

 

 

5.         Indemnification and Contribution.

 

(a)        The Company agrees to indemnify and hold harmless each Initial Holder
and each Holder, their respective affiliates, directors and officers and each
Person, if any, who controls any Initial Holder or any Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, from and
against any and all losses, claims, damages and liabilities (including, without
limitation, legal fees and other reasonable expenses incurred in connection with
any suit, action or proceeding or any claim asserted, as such fees and expenses
are incurred), joint or several, that arise out of, or are based upon, (1) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement (including any post-effective amendment thereto) or in
any filing made in connection with the qualification of the offering under the
securities or other "blue sky" laws of any jurisdiction in which Registrable
Securities are offered ("Blue Sky Filing") or any omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading or (2) any untrue statement
or alleged untrue statement of a material fact contained in any Prospectus, any
Free Writing Prospectus or any "issuer information" ("Issuer Information") filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or any
omission or alleged omission to state therein a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, in each case except insofar as such losses,
claims, damages or liabilities arise out of, or are based upon, any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with any information relating to any Initial Holder or
information relating to any Holder furnished to the Company in writing expressly
for use therein.

 

(b)         Each Holder agrees, severally and not jointly, to indemnify and hold
harmless the Company, the directors of the Company, each officer of the Company
who signed the Registration Statement and each Person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act to the same extent as the indemnity set forth in paragraph
(a) above, but only with respect to any losses, claims, damages or liabilities
that arise out of, or are based upon, any untrue statement or omission or
alleged untrue statement or omission made in reliance upon and in conformity
with any information relating to such Holder furnished to the Company in writing
by such Holder expressly for use or expressly for incorporation in any
Registration Statement, any Prospectus and any Free Writing Prospectus.

10

 

 

(c)         If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the "Indemnified Person") shall
promptly notify the Person against whom such indemnification may be sought (the
"Indemnifying Person") in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 5 except to the extent that it has been materially prejudiced
(through the forfeiture of substantive rights or defenses) by such failure; and
provided, further, that the failure to notify the Indemnifying Person shall not
relieve it from any liability that it may have to an Indemnified Person
otherwise than under this Section 5. If any such proceeding shall be brought or
asserted against an Indemnified Person and it shall have notified the
Indemnifying Person thereof, the Indemnifying Person shall retain counsel
reasonably satisfactory to the Indemnified Person to represent the Indemnified
Person and any others entitled to indemnification pursuant to this Section 5
that the Indemnifying Person may designate in such proceeding and shall pay the
fees and expenses of such proceeding and shall pay the fees and expenses of such
counsel related to such proceeding, as incurred. In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless (i) the Indemnifying Person and the Indemnified Person shall have
mutually agreed to the contrary; (ii) the Indemnifying Person has failed within
a reasonable time to retain counsel reasonably satisfactory to the Indemnified
Person; (iii) the Indemnified Person shall have reasonably concluded that there
may be legal defenses available to it that are different from or in addition to
those available to the Indemnifying Person; or (iv) the named parties in any
such proceeding (including any impleaded parties) include both the Indemnifying
Person and the Indemnified Person and representation of both parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. It is understood and agreed that the Indemnifying Person shall
not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all Indemnified Persons, and that all
such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (x) for any Initial Holder, its affiliates, directors and officers
and any control Persons of such Initial Holder shall be designated in writing by
such Initial Holder, (y) for any Holder, its directors and officers and any
control Persons of such Holder shall be designated in writing by the Majority
Holders and (z) in all other cases shall be designated in writing by the
Company. The Indemnifying Person shall not be liable for any settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, the Indemnifying
Person agrees to indemnify each Indemnified Person from and against any loss or
liability by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Person shall have requested
that an Indemnifying Person reimburse the Indemnified Person for fees and
expenses of counsel as contemplated by this paragraph, the Indemnifying Person
shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request within 30 days after the date of such settlement. No Indemnifying Person
shall, without the written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding in respect of which any
Indemnified Person is or could have been a party and indemnification could have
been sought hereunder by such Indemnified Person, unless such settlement
(x) includes an unconditional release of such Indemnified Person, in form and
substance reasonably satisfactory to such Indemnified Person, from all liability
on claims that are the subject matter of such proceeding and (y) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnified Person.

 

(d)         If the indemnification provided for in paragraphs (a) and (b) above
is unavailable to an Indemnified Person or insufficient in respect of any
losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company from the offering of the Registrable
Securities, on the one hand, and by the Holders from receiving Registrable
Securities, on the other hand, or (ii) if the allocation provided by clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (i) but also the
relative fault of the Company on the one hand and the Holders on the other in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and the
Holders on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or by the Holders and the parties' relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.

11

 

 

(e)         The Company and the Holders agree that it would not be just and
equitable if contribution pursuant to this Section 5 were determined by pro rata
allocation (even if the Holders were treated as one entity for such purpose) or
by any other method of allocation that does not take account of the equitable
considerations referred to in paragraph (d) above. The amount paid or payable by
an Indemnified Person as a result of the losses, claims, damages and liabilities
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses incurred by such
Indemnified Person in connection with any such action or claim. No Person guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation. The Holders' obligations to
contribute pursuant to this Section 5 are several and not joint.

 

(f)         The remedies provided for in this Section 5 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.

 

(g)         The indemnity and contribution provisions contained in this
Section 5 shall remain operative and in full force and effect regardless of (i)
any termination of this Agreement, (ii) any investigation made by or on behalf
of any Initial Holder or any Holder or any Person controlling any Initial Holder
or any Holder, or by or on behalf of the Company or the officers or directors of
or any Person controlling the Company and (iii)  any sale of Registrable
Securities pursuant to a Registration Statement.

 

(h)         Notwithstanding anything herein to the contrary, no Holder shall not
be liable under this Section 6 (including, without limitation, under the
indemnification obligations pursuant to Section 6(b) or the contribution
obligations pursuant to Section 6(e)) for any amounts which in the aggregate
exceed the net proceeds to such Holder as a result of the sale of Registrable
Securities pursuant to such Registration Statement.

 

6.         General.

 

(a)         No Inconsistent Agreements. The Company represent, warrant and agree
that (i) the rights granted to the Holders hereunder do not in any way conflict
with and are not inconsistent with the rights granted to the holders of any
other outstanding securities issued by the Company under any other agreement and
(ii)  the Company has not entered into, or on or after the date of this
Agreement will enter into, any agreement that is inconsistent with the rights
granted to the Holders of Registrable Securities in this Agreement or otherwise
conflicts with the provisions hereof.

 

(b)         Amendments and Waivers. The provisions of this Agreement, including
the provisions of this sentence, may not be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may not be
given unless the Company has obtained the written consent of Holders of at least
a majority of the outstanding Registrable Securities affected by such amendment,
modification, supplement, waiver or consent; provided that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 5 hereof shall be effective as against any Holder of Registrable
Securities unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 6(b)
shall be by a writing executed by each of the parties hereto.

12

 

 

(c)         Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail (return receipt requested), telex, telecopier, or any courier
guaranteeing overnight delivery (i) if to a Holder, at the most current address
given by such Holder to the Company by means of a notice given in accordance
with the provisions of this Section 6(c), which address initially is, with
respect to the Initial Holders, the address set forth on the signature page
hereto; (ii) if to the Company, initially at the Company's address set forth on
the signature page hereto and thereafter at such other address, notice of which
is given in accordance with the provisions of this Section 6 (c); and (iii)  if
to the Company's transfer agent, to [•], (iv) if to Legal Counsel, to Schulte
Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022, Telephone: (212)
756-2000, Facsimile: (212) 593-5955, Attention: Stuart D. Freedman, Esq. and
Christopher S. Harrison, Esq., Email: stuart.freedman@srz.com and
christopher.harrison@srz.com, (iv) if to such other Persons at such other
address, notice of which is given in accordance with the provisions of this
Section 6(c). All such notices and communications shall be deemed to have been
duly given: at the time delivered by hand, if personally delivered; five
Business Days after being deposited in the mail, postage prepaid, if mailed;
when answered back, if telexed; when receipt is acknowledged, if telecopied; and
on the next Business Day if timely delivered to an air courier guaranteeing
overnight delivery.

 

(d)         Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Registrable Securities
in violation of the terms of the Cerberus Agreement. If any transferee of any
Holder shall acquire Registrable Securities in any manner, whether by operation
of law or otherwise, such Registrable Securities shall be held subject to all
the terms of this Agreement, and by taking and holding such Registrable
Securities such Person shall be conclusively deemed to have agreed to be bound
by and to perform all of the terms and provisions of this Agreement and such
Person shall be entitled to receive the benefits hereof. The Initial Holders
shall have no liability or obligation to the Company with respect to any failure
by a Holder to comply with, or any breach by any Holder of, any of the
obligations of such Holder under this Agreement.

 

(e)         Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Company, on the one
hand, and the Initial Holders, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of other Holders
hereunder.

 

(f)         Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
signature page by facsimile transmission or other electronic imaging means shall
be as effective as delivery of a manually executed counterpart of this
Agreement.

13

 

 

(g)         Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.

 

(h)         Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR
ANY TRANSACTION CONTEMPLATED HEREBY.

 

(i)         Entire Agreement; Severability. This Agreement contains the entire
agreement between the parties relating to the subject matter hereof and
supersedes all oral statements and prior writings with respect thereto. If any
term, provision, covenant or restriction contained in this Agreement is held by
a court of competent jurisdiction to be invalid, void or unenforceable or
against public policy, the remainder of the terms, provisions, covenants and
restrictions contained herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated. The Company and the Initial Holders
shall endeavor in good faith negotiations to replace the invalid, void or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, void or unenforceable
provisions.

 

* * * * * *

 

[Signature Page Follows]

 

14

 

  

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

  COMPANY:       DIGITALGLOBE, INC.       By:       Name:     Title:        
Address for Notices       INITIAL HOLDERS:       CERBERUS SATELLITE LLC      
By: Cerberus Series Four Holdings, LLC, its Managing Member         By: Cerberus
Institutional Partners, L.P. - Series Four, its Managing Member         By:
Cerberus Institutional Associates, L.L.C., its General Partner         By:      
Name: Mark A. Neporent     Title: Senior Managing Director

 

15

 

 

  Address for Notices       CERBERUS SERIES FOUR HOLDINGS, LLC       By:
Cerberus Institutional Partners, L.P. - Series Four, its Managing Member        
By: Cerberus Institutional Associates, L.L.C., its General Partner         By:  
    Name: Mark A. Neporent     Title: Senior Managing Director       Address for
Notices       CERBERUS PARTNERS II, L.P.       By:           By:           By:  
    Name: Mark A. Neporent     Title: Senior Managing Director       Address for
Notices

  

16

 

  

EXHIBIT A

 

SELLING STOCKHOLDERS

 

The shares of common stock being offered by the selling stockholders are those
issuable upon conversion of the convertible preferred shares and the shares of
common stock issued to the selling stockholders pursuant to the Merger
Agreement, dated as of July 22, 2012, by and among DigitalGlobe Inc., 20/20
Acquisition Sub, Inc., WorldView, LLC and GeoEye, Inc. For additional
information regarding the issuances of the convertible preferred shares and the
shares of common stock, see "[•]" above. We are registering the shares of common
stock in order to permit the selling stockholders to offer the shares for resale
from time to time. Except for the ownership of the convertible preferred shares,
the designation of a member on the Company's board of directors and an observer
who is entitled to observe meetings of the Company's board of directors, the
selling stockholders have not had any material relationship with us within the
past three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of common stock by each of the selling
stockholders. The second column lists the number of shares of common stock
beneficially owned by each selling stockholder, based on its ownership of the
shares of the convertible preferred shares, as of ________, assuming conversion
of all convertible preferred shares held by the selling stockholders on that
date, without regard to any limitations on conversions and/or redemptions of the
convertible preferred shares and without including any dividend not yet accrued.

 

The third column lists the shares of common stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the holders
of the convertible preferred shares, this prospectus generally covers the resale
of at least 150% of the number of shares of common stock issued and issuable
upon conversion of the convertible preferred shares as of the trading day
immediately preceding the date the registration statement is initially filed
with the SEC, determined as if the outstanding preferred shares were exercised
in full, as of the Trading Day immediately preceding the date this registration
statement is initially filed with the SEC, without regard to any limitations on
conversions and/or redemptions of the Preferred Shares. The fourth column
assumes the sale of all of the shares offered by the selling stockholders
pursuant to this prospectus.

 

The selling stockholders may sell all, some or none of their shares in this
offering. See "Plan of Distribution."

 

Annex A-1

 

 

Name of Selling stockholder  Number of Shares of
Common Stock
Owned Prior to
Offering   Maximum Number of
Shares of Common Stock
to be Sold Pursuant to this
Prospectus   Number of Shares
of Common Stock
Owned After
Offering  Cerberus Satellite LLC             0  Cerberus Series Four Holdings,
LLC                Cerberus Partners II, L.P.               

 

Annex A-2

 

  

PLAN OF DISTRIBUTION

 

We are registering the shares of common stock issuable upon conversion of the
convertible preferred shares as well as shares of common stock issued to the
selling stockholders pursuant to the Merger Agreement, dated as of July 22,
2012, by and among DigitalGlobe Inc., 20/20 Acquisition Sub, Inc., WorldView,
LLC and GeoEye, Inc. to permit the resale of these shares of common stock by the
selling stockholders from time to time after the date of this prospectus. We
will not receive any of the proceeds from the sale by the selling stockholders
of the shares of common stock. We will bear all fees and expenses incident to
our obligation to register the resale of shares of common stock by the holders
as selling stockholders.

 

The selling stockholders may sell all or a portion of the shares of common stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
common stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent's commissions and all fees and expenses related thereto. The shares of
common stock may be sold in one or more transactions at fixed prices, at
prevailing market prices at the time of the sale, at varying prices determined
at the time of sale, or at negotiated prices. These sales may be effected in
transactions, which may involve crosses or block transactions,

 

·on any national securities exchange or quotation service on which the
securities may be listed or quoted at the time of sale;

 

·in the over-the-counter market;

 

·in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

·through the writing of options, whether such options are listed on an options
exchange or otherwise;

 

·ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

·block trades in which the broker-dealer will attempt to sell the shares as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

 

·purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

·an exchange distribution in accordance with the rules of the applicable
exchange;

 

·privately negotiated transactions;

Annex A-3

 

 

·short sales;

 

·sales pursuant to Rule 144;

 

·broker-dealers may agree with the selling securityholders to sell a specified
number of such shares at a stipulated price per share;

 

·a combination of any such methods of sale; and

 

·any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of common
stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of common stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of common stock or otherwise, if so permitted by the applicable
securities laws, the selling stockholders may enter into hedging transactions
with broker-dealers, which may in turn engage in short sales of the shares of
common stock in the course of hedging in positions they assume. The selling
stockholders may also, if so permitted by the applicable securities laws, sell
shares of common stock short and deliver shares of common stock covered by this
prospectus to close out short positions and to return borrowed shares in
connection with such short sales. The selling stockholders may also loan or
pledge shares of common stock to broker-dealers that in turn may sell such
shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible preferred shares or shares of common stock owned by them and,
if they default in the performance of their secured obligations, the pledgees or
secured parties may offer and sell the shares of common stock from time to time
pursuant to this prospectus or any amendment to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933, as
amended, amending, if necessary, the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus. The selling stockholders also may transfer and donate the
shares of common stock in other circumstances in which case the transferees,
donees, pledgees or other successors in interest will be the selling beneficial
owners for purposes of this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of common stock may be deemed to be "underwriters" within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of common stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of common stock being offered and the terms of the offering, including
the name or names of any underwriters, broker-dealers or agents, any discounts,
commissions and other terms constituting compensation from the selling
stockholders and any discounts, commissions or concessions allowed or reallowed
or paid to broker-dealers.

Annex A-4

 

 

Under the securities laws of some states, the shares of common stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of common stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of common stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of common stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of common
stock to engage in market-making activities with respect to the shares of common
stock. All of the foregoing may affect the marketability of the shares of common
stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of common stock.

 

We will pay all expenses of the registration of the shares of common stock
required to be paid pursuant to the registration rights agreement, estimated to
be $[     ] in total, including, without limitation, Securities and Exchange
Commission filing fees and expenses of compliance with state securities or "blue
sky" laws; provided, however, that a selling stockholder will pay all
underwriting discounts, selling commissions and transfer taxes, if any. We will
indemnify the selling stockholders against liabilities, including some
liabilities under the Securities Act, in accordance with the registration rights
agreements, or the selling stockholders will be entitled to contribution. We may
be indemnified by the selling stockholders against civil liabilities, including
liabilities under the Securities Act, that may arise from any written
information furnished to us by the selling stockholder specifically for use in
this prospectus, in accordance with the related registration rights agreement,
or we may be entitled to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of common stock will be freely tradable in the hands of
persons other than our affiliates.

 



Annex A-5



 